Exhibit 10.1

 

Execution Version

 

 

$1,000,000,000

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

Dated as of April 25, 2019

 

among

 

CERTAIN SUBSIDIARIES OF RUSH ENTERPRISES, INC., as Borrowers,

 

rush enterprises, inc., as THE BORROWER REPRESENTATIVE,

 

The Lenders,

 

and

 

BMO HARRIS BANK N.A.,
as Administrative Agent, Collateral Agent,
Sole Lead Arranger and Bookrunner

 

 

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

ARTICLE 1

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

1

Section 1.1

 

Defined Terms

1

Section 1.2

 

UCC Terms

19

Section 1.3

 

Accounting Terms and Principles

19

Section 1.4

 

Interpretation

20

ARTICLE 2

 

REVOLVING CREDIT FACILITY

21

Section 2.1

 

The Revolving Credit Facility.

21

Section 2.2

 

Borrowing Procedures

22

Section 2.3

 

Refinancing Swing Loans

25

Section 2.4

 

Reallocation of Loans

25

Section 2.5

 

Reduction and Termination of the Commitments

26

Section 2.6

 

Repayment of Loans

26

Section 2.7

 

Optional Prepayments

27

Section 2.8

 

Mandatory Repayments

28

Section 2.9

 

Interest; Fees

28

Section 2.10

 

Delayed Payment Privilege

30

Section 2.11

 

Settlement Dates

32

Section 2.12

 

Application of Payments

32

Section 2.13

 

Payments and Computations

34

Section 2.14

 

Evidence of Debt

35

Section 2.15

 

Suspension of LIBOR Rate Option

36

Section 2.16

 

Breakage Costs

37

Section 2.17

 

Taxes

38

Section 2.18

 

Substitution of Lenders

39

ARTICLE 3

 

SECURITY INTEREST

41

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

42

Section 4.1

 

Corporate Existence; Compliance with Law; Line of Business

42

Section 4.2

 

Loan

42

Section 4.3

 

Ownership of Group Members

43

Section 4.4

 

Financial Statements

43

Section 4.5

 

Material Adverse Effect

43

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

 

--------------------------------------------------------------------------------

 

 

Section 4.6

 

Solvency

43

Section 4.7

 

Litigation

43

Section 4.8

 

Taxes

43

Section 4.9

 

Margin Regulations

43

Section 4.10

 

No Burdensome Obligations; No Defaults

44

Section 4.11

 

Investment Company Act; Public Utility Holding Company Act

44

Section 4.12

 

Full Disclosure

44

Section 4.13

 

Patriot Act

44

Section 4.14

 

Collateral

44

Section 4.15

 

EEA Financial Institutions

44

ARTICLE 5

 

FINANCIAL COVENANTS

45

ARTICLE 6

 

REPORTING COVENANTS

46

Section 6.1

 

Financial Statements

46

Section 6.2

 

Other Events

48

Section 6.3

 

Copies of Notices and Reports

48

Section 6.4

 

Other Information

48

ARTICLE 7

 

AFFIRMATIVE COVENANTS

48

Section 7.1

 

Maintenance of Corporate Existence

48

Section 7.2

 

Compliance with Laws, Etc

49

Section 7.3

 

Payment of Obligations

49

Section 7.4

 

Maintenance of Property

49

Section 7.5

 

Maintenance of Insurance

49

Section 7.6

 

Keeping of Books

50

Section 7.7

 

Access to Books and Property

50

Section 7.8

 

Use of Proceeds

51

Section 7.9

 

Future Borrowers

51

ARTICLE 8

 

NEGATIVE COVENANTS

51

Section 8.1

 

Liens

51

Section 8.2

 

Fundamental Changes

52

Section 8.3

 

Change in Nature of Business

52

Section 8.4

 

Transactions with Affiliates

52

Section 8.5

 

Modification of Certain Documents; Change in Jurisdiction of Organization

52

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

ii

--------------------------------------------------------------------------------

 

 

Section 8.6

 

Accounting Changes; Fiscal Year

52

Section 8.7

 

Margin Regulations

52

ARTICLE 9

 

EVENTS OF DEFAULT

53

Section 9.1

 

Definition

53

Section 9.2

 

Remedies

55

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

55

Section 10.1

 

Appointment and Duties

55

Section 10.2

 

Binding Effect

56

Section 10.3

 

Use of Discretion

56

Section 10.4

 

Delegation of Rights and Duties

57

Section 10.5

 

Reliance and Liability

57

Section 10.6

 

Administrative Agent Individually

58

Section 10.7

 

Lender Credit Decision

58

Section 10.8

 

Expenses; Indemnities

59

Section 10.9

 

Resignation of Administrative Agent

60

Section 10.10

 

Release of Collateral or Guarantors

60

ARTICLE 11

 

MISCELLANEOUS

61

Section 11.1

 

Amendments, Waivers, Etc

61

Section 11.2

 

Assignments and Participations; Binding Effect

62

Section 11.3

 

Costs and Expenses

64

Section 11.4

 

Indemnities

65

Section 11.5

 

Survival

65

Section 11.6

 

Limitation of Liability for Certain Damages

65

Section 11.7

 

Lender-Creditor Relationship

65

Section 11.8

 

Right of Setoff

66

Section 11.9

 

Sharing of Payments, Etc

66

Section 11.10

 

Marshaling; Payments Set Aside

66

Section 11.11

 

Notices

67

Section 11.12

 

Electronic Transmissions

67

Section 11.13

 

GOVERNING LAW

68

Section 11.14

 

JURISDICTION

69

Section 11.15

 

WAIVER OF JURY TRIAL

69

Section 11.16

 

Severability

70

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

iii

--------------------------------------------------------------------------------

 

 

Section 11.17

 

Execution in Counterparts

70

Section 11.18

 

Entire Agreement

70

Section 11.19

 

Use of Name

70

Section 11.20

 

Non-Public Information; Confidentiality

70

Section 11.21

 

Actions in Concert

72

Section 11.22

 

Patriot Act Notice

72

Section 11.23

 

Amendment and Restatement; No Novation

72

Section 11.24

 

Reaffirmation of Guaranty

72

Section 11.25

 

Reallocation

73

Section 11.26

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

73

ARTICLE 12

 

CROSS-GUARANTY

74

Section 12.1

 

Cross-Guaranty

74

Section 12.2

 

Waivers by Borrowers

74

Section 12.3

 

Benefit of Guaranty

74

Section 12.4

 

Subordination of Subrogation, Etc

75

Section 12.5

 

Election of Remedies

75

Section 12.6

 

Limitation

76

Section 12.7

 

Contribution with Respect to Guaranty Obligations

76

Section 12.8

 

Liability Cumulative

77

 

Exhibits

 

Exhibit A - Form of Assignment Exhibit B-1 - Form of Request for Equipment Loan
Borrowing Exhibit B-2 - Form of Request for Working Capital Loan Borrowing
Exhibit C - Form of Compliance Certificate

 

Schedules

 

Schedule I - Commitments Schedule II - Lender Addresses for Notice Schedule 1.1
  Immaterial Subsidiaries Schedule 4.2 - Consents and Approvals Schedule 4.3 -
Group Members

   

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

iv

--------------------------------------------------------------------------------

 

 

This Fourth Amended and Restated Credit Agreement, dated as of April 25, 2019
(this “Agreement”), is entered into among Rush Truck Centers of Alabama, Inc.,
Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc.,
Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of
Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of
Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of
Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of
North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of
Utah, Inc., Rush Truck Centers of Ohio, Inc., Rush Truck Centers of Kansas,
Inc., Rush Truck Centers of Missouri, Inc., Rush Truck Centers of Virginia Inc.,
Rush Truck Centers of Indiana Inc., Rush Truck Centers of Illinois Inc., Rush
Truck Centers of Nevada, Inc. and Rush Truck Centers of Kentucky, Inc., each a
Delaware corporation and Rush Truck Centers of Texas, L.P., a Texas limited
partnership (collectively, the “Borrowers” and individually a “Borrower”), Rush
Enterprises, Inc., a Texas corporation (“Holdings” or the “Borrower
Representative”), the Lenders (as defined below) from time to time parties
hereto and BMO Harris Bank N.A., as administrative agent and collateral agent
for the Lenders (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”).

 

The parties hereto agree that the Third Amended and Restated Credit Agreement,
dated as of July 7, 2016, by and among certain of the Borrowers, Holdings,
certain of the Lenders and the Administrative Agent (as amended prior to the
date hereof, the “Original Credit Agreement”) is amended and restated in its
entirety as follows:

 

ARTICLE 1
Definitions, Interpretation and Accounting Terms

 

Section 1.1     Defined Terms. As used in this Agreement, the following terms
have the following meanings:

 

“Account” has the meaning specified in Article 3.

 

“Acknowledgement of Purchaser” has the meaning specified in Section 2.10(g).

 

“Administrative Agent” has the meaning specified in preamble of this Agreement.

 

“Affected Lender” has the meaning specified in Section 2.18.

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower. For purpose of this definition, “control” means the possession of
either (a) the power to vote, or the beneficial ownership of, 10% or more of the
Voting Stock of such Person or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise.

 

“Agreement” means this Fourth Amended and Restated Credit Agreement.

 

“Allocable Amount” has the meaning specified in Section 12.7.

 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that is an Affiliate of such Lender, including any investment
fund or investment advisor that invests in commercial loans and that is managed,
owned or controlled by such Lender or by an Affiliate of such Lender.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

 

--------------------------------------------------------------------------------

 

 

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by Section
11.2), accepted by the Administrative Agent, in substantially the form of
Exhibit A, or any other form approved by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of Montreal” means Bank of Montreal, a Canadian chartered bank, together
with its successors and assigns.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended and in effect from time to time and the regulations
issued from time to time thereunder.

 

“Base Rate” has the meaning specified in Section 2.15(c).

 

“Base Rate Loan” has the meaning specified in Section 2.15(c).

 

“BHB” means BMO Harris Bank N.A. together with its successors and assigns.

 

“Borrower” has the meaning specified in preamble of this Agreement.

 

“Borrower Representative” has the meaning specified in preamble of this
Agreement.

 

“Borrowing” means a borrowing consisting of Loans made on the same day by the
Lenders according to their respective Commitments.

 

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in New York City and, when
determined in connection with notices and determinations in respect of any LIBOR
Rate or LIBOR Rate Loan or any funding, conversion, continuation or payment of
any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits are
carried on in the London interbank market.

 

“Canadian Guaranty” means a continuing, unsecured guaranty, of contemporaneous
date herewith, by Holdings in favor of Bank of Montreal (“BMO”), guarantying
obligations of Tallman Truck Center Limited and its subsidiaries, Tru-Nor Truck
Centers Limited, Rush Truck Centers of Canada Limited and 2543377 Ontario
Limited to BMO, provided that the aggregate principal amount of Holdings’
obligations under the Canadian Guaranty shall not exceed CAN$250,000,000, plus
interest, fees and expenses (including attorneys’ fees and court costs incurred
by Bank of Montreal to enforce it rights with respect to the guaranteed
obligations and its rights against Holdings under the Canadian Guaranty).

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

2

--------------------------------------------------------------------------------

 

 

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition, leasing
(pursuant to a Capital Lease), construction, replacement, repair, substitution
or improvement of fixed or capital assets or additions to equipment, in each
case required to be capitalized under GAAP on a Consolidated balance sheet of
such Person, excluding interest capitalized during construction.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.

 

“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any synthetic lease, the amount of all obligations of such Person
that is (or that would be, if such synthetic lease or other lease were accounted
for as a Capital Lease) capitalized on a balance sheet of such Person prepared
in accordance with GAAP.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000,
(e) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (a), (b), (c) or (d) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States and (f) CDARS, if the amount so invested is unconditionally
guaranteed by the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America); provided, however, that the maturities of all obligations
specified in any of clauses (a), (b), (c) and (d) above shall not exceed 365
days.

 

“Change of Control” means the occurrence of any of the following: (a) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the Restatement Date), other than Permitted Investors, of Stock representing
35% or more of the aggregate ordinary voting power represented by the issued and
outstanding Stock of Borrower Representative, (b) the occupation of a majority
of the seats on the board of directors of Borrower Representative by Persons who
were not directors on the Restatement Date and were neither (i) nominated by the
board of directors of Borrower Representative nor (ii) appointed by directors so
nominated, or (c) Borrower Representative ceases, directly or indirectly, to own
and control, beneficially and of record, one hundred percent (100%) of the
issued and outstanding Voting Stock and Stock Equivalents of each Borrower on a
fully diluted basis (as the same may be adjusted for any combination,
recapitalization or reclassification into a greater or smaller number of shares,
interests or other unit of equity security). For purposes of this definition,
Permitted Investors shall mean W. Marvin Rush, W.M. “Rusty” Rush, Robin Rush,
Barbara Rush, Michael McRoberts, James Thor, Martin A. Naegelin, Scott Anderson,
Derrek Weaver, Steven Keller, Corey Lowe and Rich Ryan and any other Person
whose Stock is controlled by any one or more of the foregoing.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

3

--------------------------------------------------------------------------------

 

 

“Closing Date” means December 31, 2010.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Collateral” has the meaning specified in Article 3.

 

“Collateral Amount Financed” has the meaning specified in Section 2.10(a).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans, which commitment is in the amount set forth opposite
such Lender’s name on Schedule I under the caption “Commitment,” as amended to
reflect Assignments and as such amount may be reduced pursuant to this
Agreement. The aggregate amount of the Commitments on the Restatement Date
equals $1,000,000,000.

 

“Commitment Termination Date” means the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of the Commitments pursuant to
Section 2.5 or 9.2 and (c) the date on which the Obligations become due and
payable pursuant to Section 9.2.

 

“Company Vehicles” means all trucks, trailers, tractors, vans, cars, pick-up
trucks and other vehicles, wherever located, in each case, owned and utilized by
the Borrowers in the normal course of business and not constituting Inventory.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.

 

“Consolidated Adjusted EBITDAR” means, for any period, (a) the Consolidated Net
Income of Holdings and its Subsidiaries for such period plus (b) the sum of, in
each case to the extent deducted in the calculation of such Consolidated Net
Income but without duplication, (i) any provision for United States federal,
state or local income taxes or other taxes measured by net income, (ii)
Consolidated Interest Expense, (iii) any loss from extraordinary items, (iv) any
depreciation and amortization expense, (v) any aggregate net loss on the Sale of
property (other than accounts (as defined under the applicable UCC) and
inventory) outside the ordinary course of business, (vi) any other non-cash
expenditure, charge or loss for such period (other than any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to accounts and inventory), including the amount of any compensation
deduction as the result of any grant of Stock or Stock Equivalents to employees,
officers, directors or consultants, (vii) alternative fuel vehicle tax credits
earned by Holdings and its Subsidiaries in respect of such period, and (viii)
all rent expense for real property (land and buildings) of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, and minus (c) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income and without
duplication, (i) any credit for United States federal, state or local income
taxes or other taxes measured by net income, (ii) any gain from extraordinary
items, (iii) any aggregate net gain from the Sale of property (other than
accounts (as defined in the applicable UCC) and inventory) out of the ordinary
course of business by such Person, (iv) any other non-cash gain, including any
reversal of a charge referred to in clause (b)(vi) above by reason of a decrease
in the value of any Stock or Stock Equivalent, and (v) any other cash payment in
respect of expenditures, charges and losses that have been added to Consolidated
Adjusted EBITDAR of such Person pursuant to clause (b)(vi) above in any prior
period.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

4

--------------------------------------------------------------------------------

 

 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated Adjusted EBITDAR for such period, minus Capital Expenditures of
such Person for such period (excluding Capital Expenditures financed with
Indebtedness or Stock) to (b) the Consolidated Fixed Charges of such Person for
such period.

 

“Consolidated Fixed Charges” means, for any period, the sum, determined on a
Consolidated basis, of (a) the Consolidated Interest Expense of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, (b) the aggregate amount of principal payments
(whether scheduled or unscheduled) on Indebtedness of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, but excluding any balloon or “lump sum” principal
payments that are re-financed or rolled over with other Indebtedness, (c) all
rent expense for real property (land and buildings) of Holdings and its
Subsidiaries actually paid or payable in cash by Holdings and its Subsidiaries
in respect of such period, (d) the total liability for United States federal,
state and local income taxes and other taxes measured by net income actually
paid or payable in cash by Holdings and its Subsidiaries in respect of such
period and (e) all cash Restricted Payments paid or payable by Holdings and its
Subsidiaries on Stock in respect of such period to Persons other than Holdings
and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any Person for any period,
Consolidated total interest expense of such Person and its Subsidiaries for such
period determined in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated total liabilities of Holdings and its Subsidiaries determined in
accordance with GAAP as of such date to (b) Consolidated Net Worth as of such
date. For the avoidance of doubt, liabilities of Holdings and its Subsidiaries
do not include any obligation to pay or perform under the Canadian Guaranty with
respect to any credit facility guaranteed thereby unless and until the
obligations under such credit facility have become immediately due and payable.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

5

--------------------------------------------------------------------------------

 

 

“Consolidated Net Worth” means, as of any date, total shareholders' equity of
Holdings as of such date.

 

“Consolidated Tangible Net Worth” means, as of any date, (i) Consolidated Net
Worth, less (ii) the value of all assets of Holdings and its Subsidiaries which
would be classified as intangible assets under generally accepted accounting
principles, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights, and franchises.

 

“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.

 

“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.

 

“Control Agreement” means, with respect to any deposit account, securities
account or commodity account, an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among the Administrative Agent, the
financial institution or other Person at which such account is maintained and
the Loan Party maintaining such account, effective to grant “control” (as
defined under the applicable UCC) over such account to the Administrative Agent.

 

“Credit Exposure”, of any Lender at any time, means the outstanding principal
amount of all Loans owing to such Lender, plus any participations in Swing Loans
purchased by such Lender hereunder.

 

“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both would become an Event of Default.

 

“Delayed Payment Privilege” has the meaning specified in Section 2.10(a).

 

“Delayed Payment Privilege Collateral” has the meaning specified in
Section 2.10(a).

 

“Delayed Payment Privilege Request” has the meaning specified in
Section 2.10(c).

 

“Delivery Schedule” has the meaning specified in Section 2.10(e).

 

“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials prepared in connection with the syndication of
the credit facilities and (b) all other documents filed by any Group Member with
the United States Securities and Exchange Commission.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

6

--------------------------------------------------------------------------------

 

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“E-Fax” means any system used to receive or transmit faxes electronically.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System or other
equivalent service.

 

“Employee Benefit Plan” means any “employee benefit plan”, as defined in Section
3(3) of ERISA (whether or not subject to ERISA), that is or was sponsored,
maintained or contributed to by, or required to be contributed to by, Holdings,
any Subsidiary or any of their respective ERISA Affiliates.

 

“Entity” has the meaning specified in Section 11.20.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Holdings within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of Holdings or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(3) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by Holdings or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Holdings or
any ERISA Affiliate.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

7

--------------------------------------------------------------------------------

 

 

“E-System” means any electronic system, including COMS® and any other Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by the Administrative Agent, any of its Related Persons or any other
Person, providing for access to data protected by passcodes or other security
system.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and published guidance
with respect thereto, any agreements entered into pursuant to Section 1471(b)(1)
of the Code and any applicable intergovernmental agreements with respect
thereto.

 

“Federal Funds Rate” means, for any period, the greater of (x) a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as determined by the
Administrative Agent in its sole discretion and (y) zero.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

 

“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.

 

“Fiscal Quarter” means each 3 fiscal month period ending on March 31, June 30,
September 30 or December 31.

 

“Fiscal Year” means the twelve-month period ending on December 31.

 

“Ford Motor Credit Financing” shall mean any financing of Inventory manufactured
by Ford Motor Company obtained by any Borrower from Ford Motor Credit Company
LLC or its Affiliates.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

8

--------------------------------------------------------------------------------

 

 

“Formula Revolver Agent” means the administrative agent and collateral agent
under any Formula Revolver Loan Agreement.

 

“Formula Revolver Debt” means the loans and other Indebtedness outstanding under
the Formula Revolver Loan Agreement from time to time.

 

“Formula Revolver Loan Agreement” means any loan or credit agreement (other than
any Loan Document) entered into by the Borrowers following the date hereof
pursuant to which the Formula Revolver Agent and the other lenders party thereto
make loans and/or other extensions of credit to the Borrowers based on a
borrowing base.

 

“Formula Revolver Loan Documents” means the Formula Revolver Loan Agreement and
each note, security agreement, mortgage or other document executed in connection
with the Formula Revolver Loan Agreement.

 

“Frost Subordination Agreement” means that certain Subordination Agreement
(Personal Property), dated March 2, 2017, among the Administrative Agent, the
Formula Revolver Agent and Frost Bank.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members” means, collectively, Holdings and its Subsidiaries.

 

“Group Members’ Accountants” means Ernst & Young LLP or other
nationally-recognized independent registered certified public accountants
acceptable to the Administrative Agent.

 

“Guarantor” means each Person that guarantees the Obligations.

 

“Guarantor Payment” has the meaning specified in Section 12.7.

 

“Guaranteed Obligations” has the meaning specified in Section 12.1.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

9

--------------------------------------------------------------------------------

 

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guarantee in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business, (y) product warranties
given in the ordinary course of business and (z) guarantees by a Borrower of
liabilities and other obligations of any other Borrower. The outstanding amount
of any Guaranty Obligation shall equal the outstanding amount of the primary
obligation so guaranteed or otherwise supported or, if lower, the stated maximum
amount for which such Person may be liable under such Guaranty Obligation.

 

“Holdings” has the meaning specified in preamble of this Agreement.

 

“Immaterial Subsidiaries” means Subsidiaries of Holdings that do not own or
operate and are not otherwise engaged in truck dealerships. As of the
Restatement Date, the Immaterial Subsidiaries are set forth on Schedule 1.1.

 

“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments, (c)
all reimbursement and all obligations with respect to (i) letters of credit,
bank guarantees or bankers’ acceptances or (ii) surety, customs, reclamation or
performance bonds (in each case not related to judgments or litigation) other
than those entered into in the ordinary course of business, (d) all obligations
to pay the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business), (e) all obligations
created or arising under any conditional sale or other title retention
agreement, regardless of whether the rights and remedies of the seller or lender
under such agreement in the event of default are limited to repossession or sale
of such property, (f) all Capitalized Lease Obligations, (g) all obligations,
whether or not contingent, to purchase, redeem, retire, defease or otherwise
acquire for value any of its own Stock or Stock Equivalents (or any Stock or
Stock Equivalent of a direct or indirect parent entity thereof) prior to the
date that is 180 days after the Scheduled Termination Date, valued at, in the
case of redeemable preferred Stock, the greater of the voluntary liquidation
preference and the involuntary liquidation preference of such Stock plus accrued
and unpaid dividends, (h) all payments that would be required to be made in
respect of any swap agreement in the event of a termination (including an early
termination) on the date of determination and (i) all Guaranty Obligations for
obligations of any other Person constituting Indebtedness of such other Person;
provided, however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item or (y) any
such item is secured by a Lien on such Person’s property.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

10

--------------------------------------------------------------------------------

 

 

“Indemnified Matter” has the meaning specified in Section 11.4.

 

“Indemnitee” has the meaning specified in Section 11.4.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of March 21, 2017, between the Administrative Agent and the Formula Revolver
Agent and acknowledged by the Loan Parties.

 

“Inventory” means all present and future vehicle inventory (as defined in the
UCC), including trailers and glider kits, of the Borrowers.

 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“Lender” means, collectively, any financial institution or other Person that
(a) is listed on the signature pages hereof as a “Lender”, (b) from time to time
becomes a party hereto by execution of an Assignment, together with its
successors, or (c) is a Revolving Lender or Swingline Lender hereunder.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.

 

“LIBOR Rate” means, for each calendar month, the greater of (a) zero and (b) (i)
the rate of interest quoted in The Wall Street Journal, Money Rates Section as
the “Libor, 1 month” rate on the last business day of the immediately preceding
calendar month, or (ii) if the interest rate specified in clause (i) is not
published or available, the offered rate per annum for deposits of Dollars for a
period of one month that appears on Reuters Screen LIBOR 01 Page as of 11:00
a.m. (London, England time) two Business Days prior to the first day in such
calendar month, or (iii) if the interest rate specified in clauses (i) and (ii)
is not published or available, the rate of interest per annum, as determined by
the Administrative Agent at which deposits of Dollars in immediately available
funds are offered at 11:00 a.m. (London, England time) two Business Days prior
to the first day in such interest period by major financial institutions
reasonably satisfactory to the Administrative Agent in the London interbank
market for such interest period for the applicable principal amount on such date
of determination.

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest or other security arrangement and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a Capital Lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

11

--------------------------------------------------------------------------------

 

 

“Loan” means any loan made or deemed made by any Lender or Swingline Lender
hereunder, including, without limitation, Revolving Loans, Swing Loans and
Working Capital Loans.

 

“Loan Documents” means, collectively, (i) this Agreement, the Control
Agreements, if any, the Frost Subordination Agreement, and, when executed, each
other document executed by a Loan Party and delivered to the Administrative
Agent or any Lender in connection with or pursuant to this Agreement or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing and (ii) the Intercreditor Agreement.

 

“Loan Party” means each Borrower and each Guarantor.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.

 

“Maximum Lawful Rate” has the meaning specified in Section 2.9.

 

“Minimum Consolidated Net Worth” means, (i) with respect to any Fiscal Quarter
ending on or prior to December 31, 2018, $711,933,000, and (ii) with respect to
any Fiscal Quarter ending after December 31, 2018, the sum of (A) the Minimum
Consolidated Net Worth for the immediately preceding Fiscal Quarter plus (B) the
greater of (1) 50% of the Consolidated Net Income for Holdings and its
Subsidiaries with respect to Fiscal Quarter ended March 31, 2019 and 25% of
Consolidated Net Income for Holdings and its Subsidiaries with respect to each
Fiscal Quarter thereafter, and (2) zero. For example, if the Consolidated Net
Income for Holdings and its Subsidiaries for the Fiscal Quarters ending March
31, 2019 and June 30, 2019 is $1,000,000 and $1,000,000, respectively, the
Minimum Consolidated Net Worth for the Fiscal Quarter ending June 30, 2019 will
be $712,683,000, equal to the Minimum Consolidated Net Worth for the Fiscal
Quarter ending December 31, 2018 ($711,933,000) plus 50% of $1,000,000
($500,000) and 25% of $1,000,000 ($250,000).

 

“Minimum Consolidated Tangible Net Worth” means, (i) with respect to any Fiscal
Quarter ending on or prior to December 31, 2018, $529,727,500, and (ii) with
respect to any Fiscal Quarter ending after December 31, 2018, the sum of (A) the
Minimum Consolidated Tangible Net Worth for the immediately preceding Fiscal
Quarter plus (B) the greater of (1) 50% of the Consolidated Net Income for
Holdings and its Subsidiaries with respect to the Fiscal Quarter ended March 31,
2019 and 25% of Consolidated Net Income for Holdings and its Subsidiaries with
respect to each Fiscal Quarter thereafter and (2) zero. For example, if the
Consolidated Net Income for Holdings and its Subsidiaries for the Fiscal
Quarters ending March 31, 2019 and June 30, 2019 is $1,000,000 and $1,000,000,
respectively, the Minimum Consolidated Tangible Net Worth for the Fiscal Quarter
ending March 31, 2019 will be $530,477,500, equal to the Minimum Consolidated
Tangible Net Worth for the Fiscal Quarter ending December 31, 2018
($529,727,500) plus 50% of $1,000,000 ($500,000) and 25% of $1,000,000
($250,000).

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

12

--------------------------------------------------------------------------------

 

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Net Equipment Loans” means, at any time, (i) (A) the aggregate principal amount
of Revolving Loans made by the Lenders pursuant to Section 2.1(a) plus (B) the
aggregate principal amount of Swing Loans made by the Swingline Lender pursuant
to Section 2.1(b), minus (ii) all repayments of principal of the Revolving Loans
and Swing Loans made by the Borrowers pursuant to this Agreement, including all
voluntary prepayments of Revolving Loans and Swing Loans pursuant to Section
2.7.

 

“New Equipment Curtailment Payment” has the meaning specified in Section 2.6(b).

 

“New Equipment Loan” means a Loan to purchase new Inventory not previously used
or sold at retail.

 

“New Equipment Loan Sublimit” means $1,000,000,000 minus the amount of any
outstanding Used Equipment Loans.

 

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to the Borrower
Representative, the Administrative Agent or any Lender or has otherwise publicly
announced (and the Administrative Agent has not received notice of a public
retraction) that such Lender believes it will fail to fund payments or purchases
of participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities (unless such writing or public
announcement relates to such Lender’s obligation to fund a loan hereunder or
under such other credit facilities and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
stated in such writing or public announcement) cannot be satisfied), (c) failed
to fund, and not cured, loans, participations, advances, or reimbursement
obligations under one or more other syndicated credit facilities, unless subject
to a good faith dispute, or (d) any Lender that has (i) become subject to a
voluntary or involuntary case under the Bankruptcy Code or any similar
bankruptcy laws, (ii) a custodian, conservator, receiver or similar official
appointed for it or any substantial part of such Person’s assets, (iii) made a
general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, or (iv) become the subject of a Bail-In Action and for clause (d), the
Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

13

--------------------------------------------------------------------------------

 

 

“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any other Indemnitee, or any
participant arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Loan Party is a Borrower all Loans, (b) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (c) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Loan Party under any Loan Document. For the avoidance of
doubt, the “Obligations” do not include (i) any obligation to pay or perform
under any agreement, contract or transaction that constitutes a “swap” within
the meaning of Section 1a(47) of the Commodity Exchange Act and (ii) any
obligation to pay or perform under the Canadian Guaranty.

 

“Original Credit Agreement” has the meaning specified in the recitals to this
Agreement.

 

“Other Taxes” has the meaning specified in Section 2.17(c).

 

“Parts Inventory” means inventory (as defined in the UCC) of the Borrowers
consisting of parts and accessories.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Peg Balance” means $75,000,000, or such other amount as determined by the
Swingline Lender in its sole discretion; provided, that the Peg Balance shall
not exceed $75,000,000 without the consent of the Required Lenders.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Permitted Third Party Financing” shall mean (i) Ford Motor Credit Financing and
(ii) interest free financing provided by equipment manufacturers, their
affiliated finance companies or other lenders that provide interest free
financing pursuant to arrangements with equipment manufacturers; provided, in
each case, that to the extent any Lien securing such interest free financing, or
any UCC financing statement with respect to such Lien, covers any Collateral and
would be prior to Administrative Agent’s Lien in Collateral, such Liens securing
such interest free financing are subject to an intercreditor or subordination
agreement between the manufacturer, affiliate or other lender providing such
financing and the Administrative Agent, which agreement is reasonably
satisfactory to the Administrative Agent and provides, at a minimum, that the
priority of the Lien of such manufacturer, affiliate or other lender providing
such financing in each item of Collateral terminates upon payment to such
manufacturer, affiliated finance company or other lender for such item.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

14

--------------------------------------------------------------------------------

 

 

“Permitted Transferee” means any Affiliate of BHB or Bank of Montreal; provided,
that such Person shall constitute a Permitted Transferee only if such Person, or
its direct or indirect parent, is a bank with assets greater than or equal to
$500,000,000,000 and a public corporate credit rating of at least “A” from S&P
or a public corporate family rating of at least “A-2” from Moody’s.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.

 

“Pro Forma Transaction” means any transaction consummated as part of any
acquisition of all or substantially all of the assets or stock of any Person by
the Borrower Representative or any Subsidiary of the Borrower Representative,
together with each other transaction relating thereto and consummated in
connection therewith, including any incurrence or repayment of Indebtedness.

 

“Pro Rata Share” means, with respect to any Lender at any time, with respect to
all Commitments of such Lender, the percentage obtained by dividing (i) the
Commitments of such Lender at such time or, if the Commitments have terminated,
the Revolving Loans and participations in Swing Loans held by such Lender at
such time by (ii) the Commitments of all Lenders at such time or, if the
Commitments have terminated, all Revolving Loans and participations in Swing
Loans outstanding at such time; provided, however, that, if there are no
Commitments and no Loans outstanding, such Lender’s Pro Rata Share shall be
determined based on the Pro Rata Share most recently in effect, after giving
effect to any subsequent assignment and any subsequent non-pro rata payments of
any Lender pursuant to Section 2.18.

 

“Purchasing Lender” has the meaning specified in Section 11.25.

 

“Register” has the meaning specified in Section 2.14(b).

 

“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 10.4
or any comparable provision of any Loan Document.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

15

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, at any time, Lenders having at such time in excess of
75% of the sum of the aggregate Commitments (or, if such Commitments are
terminated, the sum of the outstanding Loans) then in effect, ignoring, in such
calculation, the amounts held by any Non-Funding Lender; provided, that, for
purposes of determining Required Lenders hereunder, the principal amount of
Swing Loans outstanding shall be deemed to be allocated among the Revolving
Lenders based on their respective Pro Rata Shares of the applicable Commitments
that would refinance such Swing Loans if refinanced at such time in accordance
with Section 2.3; provided, further, that, so long as there are three or more
Lenders party hereto (excluding any Non-Funding Lenders), considering any Lender
and its Affiliates as a single Lender, Required Lenders shall include at least
three Lenders; provided, further, that, if there are only two Lenders party
hereto (excluding any Non-Funding Lenders), considering any Lender and its
Affiliates as a single Lender, Required Lenders shall include both Lenders.

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Responsible Officer” means, with respect to any Person, any of the president,
chief executive officer, treasurer, assistant treasurer, controller, managing
member or general partner of such Person but, in any event, with respect to
financial matters, any such officer that is responsible for preparing the
Financial Statements delivered hereunder and, with respect to the documents
delivered pursuant to Section 6.1(e) and documents delivered on the Restatement
Date, the secretary or assistant secretary of such Person or any other officer
responsible for maintaining the corporate and similar records of such Person.

 

“Restatement Date” means April 25, 2019.

 

“Restricted Payment” means (a) for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio, any dividend, return of capital, or distribution in
cash or Stock or Stock Equivalent of Holdings or any of its Subsidiaries, in
each case, now or hereafter outstanding, including with respect to a claim for
rescission of a Sale of such Stock or Stock Equivalent, but excluding any
repurchase of Stock of Holdings or any of its Subsidiaries for cash, and (b) for
all other purposes under this Agreement, any dividend, return of capital, or
distribution in cash or Stock or Stock Equivalent of Holdings or any of its
Subsidiaries, in each case now or hereafter outstanding, including with respect
to a claim for rescission of a Sale of such Stock or Stock Equivalent.

 

“Revolving Exposure” of any Lender at any time, means the outstanding principal
amount of all Revolving Loans owing to such Lender, plus any participations in
Swing Loans purchased by such Lender hereunder to the extent such Swing Loans
may be refinanced with Revolving Loans pursuant to Section 2.3. With respect to
any determination of “Revolving Exposure” required by Sections 2.1 or 2.3,
“Revolving Exposure” shall be calculated without giving effect to any prepayment
of the Revolving Loans pursuant to Section 2.7(a).

 

“Revolving Lender” means a Lender with a Commitment.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

16

--------------------------------------------------------------------------------

 

 

“Revolving Loans” has the meaning specified in Section 2.1(a).

 

“S&P” means Standard & Poor’s Rating Services.

 

“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.

 

“Scheduled Termination Date” means June 30, 2022.

 

“Secured Parties” means the Lenders, the Administrative Agent and any other
holder of any Obligation of any Loan Party.

 

“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.

 

“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.

 

“Selling Lender” has the meaning specified in Section 11.25.

 

“Settlement Date” means the 10th and 22nd day of each calendar month, or if such
day is not a Business Day, the immediately following Business Day.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

17

--------------------------------------------------------------------------------

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person. For the avoidance of doubt, (i) Rush Truck Centres
of Canada Limited (“Rush Canada”), Holdings’ joint venture that operates truck
dealerships in Ontario, Canada, shall not constitute a “Subsidiary” of Holdings,
the Borrowers or any of their Subsidiaries for purposes of this Agreement unless
and until Holdings, the Borrowers and/or their respective Subsidiaries own or
control, directly or indirectly, more than 50% of the outstanding Voting Stock
of Rush Canada, and (ii) each subsidiary of Rush Canada shall not constitute a
“Subsidiary” of Holdings, the Borrowers or any of their Subsidiaries for
purposes of this Agreement unless and until Holdings, the Borrowers and/or their
respective Subsidiaries own or control, directly or indirectly, more than 50% of
the outstanding Voting Stock of Rush Canada; provided that for purposes of this
sentence, any arrangement whereby Holdings, the Borrowers or any of their
Subsidiaries have the option or other right to acquire any or all of the
remaining Voting Stock of Rush Canada shall not be deemed ownership or control
of such remaining Voting Stock. Unless the context otherwise requires,
“Subsidiary” means a Subsidiary of Holdings.

 

“Substitute Lender” has the meaning specified in Section 2.18(a).

 

“Swingline Lender” means BHB and its successors and assigns.

 

“Swingline Sublimit” means $200,000,000.

 

“Swing Loans” has the meaning specified in Section 2.1(b).

 

“Tax Affiliate” means, (a) Holdings, the Borrowers and their Subsidiaries and
(b) any Affiliate of Holdings with which the Holdings files or is eligible to
file consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.8.

 

“Taxes” has the meaning specified in Section 2.17(a).

 

“Total Equipment Loans” means, at any time, (i) (A) the aggregate principal
amount of Revolving Loans made by the Lenders pursuant to Section 2.1(a) plus
(B) the aggregate principal amount of Swing Loans made by the Swingline Lender
pursuant to Section 2.1(b), minus (ii) all repayments of principal of the
Revolving Loans and Swing Loans made by the Borrowers pursuant to this
Agreement, including any voluntary prepayments of principal under Section
2.7(b), but excluding any voluntary prepayments of principal pursuant to Section
2.7(a).

 

“Total Loans” means, at any time, (i) the Net Equipment Loans, plus (ii) the
aggregate outstanding Working Capital Loans at such time.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.

 

“United States” means the United States of America.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

18

--------------------------------------------------------------------------------

 

 

“Used Equipment Curtailment Payment” has the meaning specified in Section
2.6(c).

 

“Used Equipment Loan” means a Loan to purchase Inventory previously used or sold
at retail.

 

“Used Equipment Loan Sublimit” means $150,000,000.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).

 

“Working Capital Loan” has the meaning specified in Section 2.1(c).

 

“Working Capital Subfacility Amount” means, at any time, the lesser of (x) the
amount by which the Total Equipment Loans exceeds the Net Equipment Loans and
(y) $200,000,000.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2     UCC Terms. The following terms have the meanings given to them
in the applicable UCC: “account”, “chattel paper”, “commodity account”,
“commodity contract”, “commodity intermediary”, “deposit account”, “documents”,
“entitlement holder”, “entitlement order”, “equipment”, “financial asset”,
“general intangible”, “goods”, “instruments”, “inventory”, “securities account”,
“securities intermediary” and “security entitlement”.

 

Section 1.3     Accounting Terms and Principles. GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by Holdings shall be given effect if such change would affect
a calculation that measures compliance with any provision of Article 5 or
Article 8 unless the Borrowers, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to in Article 5 and Article 8 shall be made, without giving effect to any
election under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value.” Notwithstanding the foregoing, any lease that would be
characterized as an operating lease in accordance with GAAP on December 31, 2018
(whether or not such operating lease was in effect on such date) shall continue
to be accounted for as an operating lease (and not as a Capital Lease) for
purposes of this Agreement regardless of any change in GAAP following such date
(or the implementation or effectiveness of any change in GAAP following such
date) that would otherwise require such lease to be recharacterized (on a
prospective or retroactive basis or otherwise) as a Capital Lease.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

19

--------------------------------------------------------------------------------

 

 

(b)     Pro Forma. All components of financial calculations made to determine
compliance with Article 5 shall be adjusted on a Pro Forma Basis to include or
exclude, as the case may be, without duplication, such components of such
calculations attributable to any Pro Forma Transaction consummated after the
first day of the applicable period of determination and prior to the end of such
period, as determined in good faith by the Borrowers based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrowers at the time of preparation of the Compliance Certificate setting
forth such calculations.

 

Section 1.4     Interpretation. Certain Terms. Except as set forth in any Loan
Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). The terms “herein”, “hereof” and similar terms refer
to this Agreement as a whole. In the computation of periods of time from a
specified date to a later specified date in any Loan Document, the terms “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding” and the word “through” means “to and including.” In any other case,
the term “including” when used in any Loan Document means “including without
limitation.” The term “documents” means all writings, however evidenced and
whether in physical or electronic form, including all documents, instruments,
agreements, notices, demands, certificates, forms, financial statements,
opinions and reports. The term “incur” means incur, create, make, issue, assume
or otherwise become directly or indirectly liable in respect of or responsible
for, in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings.

 

(b)     Certain References. Unless otherwise expressly indicated, references
(i) in this Agreement to an Exhibit, Schedule, Article, Section or clause refer
to the appropriate Exhibit or Schedule to, or Article, Section or clause in,
this Agreement and (ii) in any Loan Document, to (A) any agreement shall
include, without limitation, all exhibits, schedules, appendixes and annexes to
such agreement and, unless the prior consent of any Secured Party required
therefor is not obtained, any modification to any term of such agreement, (B)
any statute shall be to such statute as modified from time to time and to any
successor legislation thereto, in each case as in effect at the time any such
reference is operative and (C) any time of day shall be a reference to New York
time. Titles of articles, sections, clauses, exhibits, schedules and annexes
contained in any Loan Document are without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
Unless otherwise expressly indicated, the meaning of any term defined (including
by reference) in any Loan Document shall be equally applicable to both the
singular and plural forms of such term.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

20

--------------------------------------------------------------------------------

 

 

ARTICLE 2
REVOLVING CREDIT FACILITY

 

Section 2.1     The Revolving Credit Facility.

 

(a)     (i) On the terms and subject to the conditions contained in this
Agreement, each Revolving Lender severally, but not jointly, agrees to make
loans in Dollars (each a “Revolving Loan”) to the Borrowers from time to time on
any Business Day during the period from the date hereof until the Commitment
Termination Date for the purpose of acquiring Inventory from the manufacturers
and distributors of such Inventory or to refinance Swing Loans as contemplated
in this Agreement; provided, however, that at no time shall any Revolving Lender
be obligated to make any Revolving Loan if after giving effect thereto, (A) the
Revolving Exposure of such Lender would exceed such Lender’s Commitment, (B)
either the Total Loans or the Total Equipment Loans would exceed the aggregate
Commitments, (C) the aggregate New Equipment Loans would exceed the New
Equipment Loan Sublimit, (D) the aggregate Used Equipment Loans would exceed the
Used Equipment Loan Sublimit, or (E) a Default shall exist; provided, further,
that, except as provided in Section 2.3, at no time shall any Revolving Lender
be required to make any Revolving Loan unless the Administrative Agent, in its
sole discretion, has approved any request for Borrowing submitted by the
Borrower Representative.

 

(ii)     Subject to the foregoing, the obligation of each Lender to make its
Revolving Loans shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Administrative Agent, any
Borrower or any other Person, and (B) any adverse change in the condition
(financial or otherwise) of any Loan Party. Subject to the terms and conditions
of this Agreement and within the limits set forth in this clause (a), amounts of
Loans repaid may be reborrowed under this Section 2.1.

 

(b)     At the election of the Swingline Lender, the Swingline Lender may, in
its sole discretion, make loans in Dollars (each a “Swing Loan”) available to
the Borrowers from time to time on any Business Day during the period from the
date hereof until the Commitment Termination Date for the purpose of acquiring
Inventory from the manufacturers and distributors of such Inventory; provided,
however, that the Swingline Lender may not make any Swing Loan to the extent
that after giving effect to such Swing Loan, (i) the aggregate Revolving
Exposure of all Revolving Lenders would exceed the aggregate Commitments, (ii)
either the Total Loans or the Total Equipment Loans would exceed the aggregate
Commitments, (iii) the aggregate New Equipment Loans would exceed the New
Equipment Loan Sublimit, (iv) the aggregate Used Equipment Loans would exceed
the Used Equipment Loan Sublimit, (v) the aggregate Swing Loans would exceed the
Swingline Sublimit, or (vi) a Default shall exist; provided, further, that at no
time shall the Swingline Lender make any Swing Loan unless the Administrative
Agent, in its sole discretion, has approved any request for Borrowing submitted
by the Borrower Representative. Subject to the terms and conditions of this
Agreement and within the limits set forth in this clause (b), amounts of Swing
Loans repaid may be reborrowed under this clause (b). Notwithstanding the
foregoing, the Swingline Lender shall not make any Swing Loan if at least two
(2) Business Days prior to such date, the Swingline Lender shall have received
written notice from any Revolving Lender or the Administrative Agent that Swing
Loans should be suspended based on the occurrence and continuance of a Default
or Event of Default and stating that such notice is a “notice of default”;
provided, however that the Swingline Lender may make Swing Loans from the
earlier of (i) the date that Revolving Lenders having at such time in excess of
80% of the sum of the aggregate Commitments (or, if such Commitments are
terminated, the sum of the outstanding Revolving Loans) then in effect,
ignoring, in such calculation, the amounts held by any Non-Funding Lender,
authorize the Swingline Lender to continue to make Swing Loans; provided, that,
for purposes of determining outstanding Loans for the calculations in this
sentence, the principal amount of Swing Loans outstanding shall be deemed to be
allocated among the Revolving Lenders based on their respective Pro Rata Shares
of the applicable Commitment that would refinance such Swing Loans if such Swing
Loans were refinanced at such time; provided, further, that, so long as there is
more than one Revolving Lender party hereto, the authorization of at least two
Revolving Lenders, considering any Revolving Lender and its affiliates as a
single Revolving Lender, shall be required to authorize the Swingline Lender to
continue funding Swing Loans, and (ii) the date that such Default or Event of
Default is waived in accordance with the terms hereof.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

21

--------------------------------------------------------------------------------

 

 

(c)     So long as no Default or Event of Default has occurred and is
continuing, the Revolving Lenders will make loans in Dollars (each a “Working
Capital Loan”) available to the Borrowers from time to time on any Business Day
during the period from the date hereof until the Commitment Termination Date for
working capital and other general corporate purposes; provided, however, that
the Revolving Lenders may not make any Working Capital Loan to the extent that,
after giving effect to such Working Capital Loan, (x) the aggregate outstanding
Working Capital Loans would exceed the Working Capital Subfacility Amount or (y)
the Total Loans would exceed the aggregate Commitments. Subject to the terms and
conditions of this Agreement and within the limits set forth in this clause (c),
amounts of Working Capital Loans repaid may be reborrowed under this clause (c).
Working Capital Loans shall be deemed to be outstanding under the Commitments.

 

Section 2.2     Borrowing Procedures. Request for Equipment Loans. Each request
for a Borrowing of New Equipment Loans or Used Equipment Loans shall be made in
writing (including by E-Systems or such other methods as shall be established by
the Administrative Agent) by the Borrower Representative to the Administrative
Agent not later than 10:00 a.m. on the first Business Day prior to the proposed
Borrowing (except with respect to a Borrowing of Swing Loans for which notice
shall be made no later than 10:00 a.m. on the same Business Day) in
substantially the form of Exhibit B-1 (a “Request for Equipment Borrowing”),
duly completed, with such Request for Equipment Borrowing. Each Request for
Equipment Borrowing with respect to a New Equipment Loan shall attach copies of
the invoices to be paid with the proceeds of such Loan unless such invoices have
previously been electronically submitted to the Administrative Agent. Each
Request for Equipment Borrowing with respect to a Used Equipment Loan shall
describe the used equipment to be purchased and the purchase price therefor, and
shall attach copies of the certificates of title of the Inventory to be
purchased with the proceeds of such Loan. The Administrative Agent is authorized
to pay on behalf of any Borrower any invoices, or any electronic remittance
advice, presented to the Administrative Agent from time to time that evidences
the sale by a manufacturer or distributor of one or more items of Inventory. The
Administrative Agent shall promptly determine in its sole discretion whether or
not any Loans will be made in response to such Request for Equipment Borrowing,
and will provide the Borrower Representative prompt notice of such
determination. If the Administrative Agent approves such Request for Equipment
Borrowing, it shall determine in its sole discretion whether such Request for
Equipment Borrowing will be funded with Revolving Loans (in which case it shall
promptly notify the Revolving Lenders of the details thereof) or with Swing
Loans (in which case it shall promptly notify the Swingline Lender of the
details thereof). Each submission of a Request for Equipment Borrowing by the
Borrower Representative or any Borrower shall constitute a representation and
warranty by the Borrower Representative that (i) the representations and
warranties set forth in Article 4 of this Agreement and elsewhere in the Loan
Documents are true and correct in all material respects, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct as of such
date; and (ii) no Default is continuing.

 

(b)     Notice to Swingline Lender. Upon receipt of notice from the
Administrative Agent to fund a Request for Equipment Borrowing with Swing Loans
subject to paragraph (a) above, and subject to the terms of this Agreement, the
Swingline Lender will make a Swing Loan available to the Borrowers by making the
proceeds thereof available to the applicable Borrower, to Administrative Agent
(for further application to the applicable Borrower) or to directly pay any
electronic remittance advice or invoices that are the subject of such Request
for Equipment Borrowing.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

22

--------------------------------------------------------------------------------

 

 

(c)     Notice to Each Revolving Lender.

 

(i)     Upon receipt of notice from the Administrative Agent to fund a Request
for Equipment Borrowing with Revolving Loans subject to paragraph (a) above, and
subject to the terms of this Agreement, each Revolving Lender shall, before
10:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Revolving
Lender’s Pro Rata Share (based upon its Commitment) of such proposed Borrowing
(adjusted in accordance with Section 2.1(a)), and in turn, the Administrative
Agent shall promptly make such funds available to the applicable Borrower or to
directly pay any electronic remittance advice or invoices that are the subject
of such Request for Equipment Borrowing.

 

(d)     Request for Working Capital Loans. Each request for a Borrowing of
Working Capital Loans shall be made in writing (including by E-Systems or such
other methods as shall be established by the Administrative Agent) by the
Borrower Representative to the Administrative Agent not later than 11:00 a.m. on
the third Business Day prior to the date of the proposed Borrowing, in
substantially the form of Exhibit B-2 (a “Request for Working Capital
Borrowing”), duly completed. The Administrative Agent shall promptly determine
in its sole discretion whether or not any Loans will be made in response to such
Request for Working Capital Borrowing, and the Administrative Agent will provide
the Borrower Representative and the Revolving Lenders with prompt notice of such
determination.

 

(e)     Notice to Each Revolving Lender. Upon receipt of notice from the
Administrative Agent to fund a Request for Working Capital Borrowing with
Working Capital Loans subject to clause (d) above, and subject to the terms of
this Agreement, each Revolving Lender shall, before 10:00 a.m. on the date of
the proposed Borrowing, make available to the Administrative Agent at its
address referred to in Section 11.11, such Revolving Lender’s ratable share of
such proposed Borrowing based upon its Commitments, and in turn, the
Administrative Agent shall promptly make such funds available to the applicable
Borrower.

 

(f)     Non-Funding Lenders.

 

(i)     Non-Funding Lenders Responsibility. Unless the Administrative Agent
shall have received notice from any Lender prior to the date such Lender is
required to make any payment hereunder with respect to any Loan or any
participation in any Swing Loan that such Lender will not make such payment (or
any portion thereof) available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such payment available to the
Administrative Agent on the date such payment is required to be made in
accordance with this Article 2 and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrowers on such date a
corresponding amount; provided, that nothing herein or in any other Loan
Document shall be deemed to require the Administrative Agent to advance funds on
behalf of any Lender. The Borrowers agree to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrowers until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrowers had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrowers or
the Swingline Lender. The failure of a Non-Funding Lender to make any Revolving
Loan, to fund any purchase of any participation to be made or funded by it or to
make any other payment required to be made by it under the Loan Documents, in
each case on the date specified therefore, shall not relieve any other Lender of
its obligations to make such loan, fund the purchase of such participation or
make any other such payment under any Loan Document on such date, but neither
the Administrative Agent nor, other than as expressly set forth herein, any
Lender shall be responsible for the failure of any Non-Funding Lender to make a
Loan, fund the purchase of a participation or make any other payment required
under any Loan Document.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

23

--------------------------------------------------------------------------------

 

 

(ii)     Reallocation. If any Revolving Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s reimbursement obligations with respect to
Swing Loans shall, at the Administrative Agent’s election at any time or upon
Swingline Lender’s written request delivered to the Administrative Agent
(whether before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed by the Revolving Lenders that are not Non-Funding
Lenders in accordance with their Pro Rata Share of the Commitments (calculated
as if the Non-Funding Lender’s Pro Rata Share was reduced to zero and each other
Revolving Lender’s Pro Rata Share had been increased proportionately); provided,
that no Revolving Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause such Revolving Lender’s Revolving Exposure to
exceed its Commitment, and any such amounts in excess of such Revolving Lender’s
availability under its Commitments shall be reallocated as Working Capital Loans
ratably to the Revolving Lenders to the extent of availability under the
Commitments of such Revolving Lenders.

 

(iii)     Voting Rights. Notwithstanding anything herein to the contrary,
including Section 11.1, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans or Commitments,
included in the determination of “Required Lenders” or “Lenders directly
affected” pursuant to Section 11.1) for any voting or consent rights under or
with respect to any Loan Document; provided, that (A) the Commitments of a
Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven and (C)
the interest rate applicable to Obligations owing to a Non-Funding Lender may
not be reduced, in each case without the consent of such Non-Funding Lender. For
the purposes of determining Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

24

--------------------------------------------------------------------------------

 

 

Section 2.3     Swing Loans.

 

(a)     Refinancing Swing Loans. The Swingline Lender (i) at any time may, and
(ii) at any time that the outstanding Swing Loans exceed the Peg Balance, at
least one Business Day prior to each Settlement Date shall, forward a demand to
the Administrative Agent (which the Administrative Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Pro Rata Share of the outstanding Swing Loans to be refinanced pursuant
to this Section 2.3(a) (as such Revolving Lender’s Pro Rata Share of the
outstanding amount of the Swing Loans may be increased pursuant to Section
2.2(f)(ii)); provided, that the Swingline Lender may retain at any time Swing
Loans in an aggregate amount up to and including the Peg Balance. Each Revolving
Lender shall pay such Pro Rata Share of the amount of outstanding Swing Loans to
be refinanced to the Administrative Agent for the account of the Swingline
Lender. Upon receipt by the Administrative Agent of such payment (other than
during the continuation of any Event of Default under Section 9.1(e)), such
Revolving Lender shall be deemed to have made a Revolving Loan to the applicable
Borrowers, which, upon receipt of such payment by the Swingline Lender from the
Administrative Agent, the applicable Borrowers shall be deemed to have used to
refinance such portion of the Swing Loans. In addition, regardless of whether
any such demand is made, upon the occurrence of any Event of Default under
Section 9.1(e), each Revolving Lender shall be deemed to have acquired, without
recourse or warranty, an undivided interest and participation in each Swing Loan
in an amount equal to such Revolving Lender’s Pro Rata Share of such Swing Loan.
If any payment made by any Revolving Lender as a result of any such demand is
not deemed a Revolving Loan, such payment shall be deemed a funding by such
Revolving Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swingline Lender of any
payment from any Revolving Lender pursuant to this clause (a) with respect to
any portion of any Swing Loan, the Swingline Lender shall promptly pay over to
such Revolving Lender all payments of principal (to the extent received after
such payment by such Revolving Lender) and interest (to the extent accrued with
respect to periods after such payment) received by the Swingline Lender with
respect to such portion. The Swingline Lender shall be entitled to offset
amounts owed by the Revolving Lenders pursuant to this Section 2.3(a) against
payments to be made to the Revolving Lenders on such Settlement Date.
Notwithstanding anything set forth above, to the extent that there is
insufficient availability under the applicable Commitment of any Revolving
Lender to fund its entire Pro Rata Share of any requested new Revolving Loan or
any requested purchase in any Swing Loan, such Revolving Lender’s Pro Rata Share
of such requested new Revolving Loan and its interest in any Swing Loan that
cannot be funded shall be reduced to the extent such Revolving Loan or purchase
of an interest in Swing Loans will result in such Revolving Lender’s Revolving
Exposure being equal to (and not in excess of) its Commitment, and the remaining
portion of such Revolving Loan or purchase of an interest in such Swing Loans
shall be funded ratably by the other Revolving Lenders to the extent of
availability under the Commitments of such Revolving Lenders.

 

(b)     Reserved.

 

(c)     Obligation to Fund Absolute. Each Lender’s obligations pursuant to
clause (a) above shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Swingline Lender or any other
Person, and (B) any adverse change in the condition (financial or otherwise) of
any Loan Party.

 

Section 2.4     [Reserved]

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

25

--------------------------------------------------------------------------------

 

 

Section 2.5     Reduction and Termination of the Commitments.

 

(a)     Optional. The Borrowers may, upon notice to the Administrative Agent,
terminate the Commitments in their entirety (but not in part); provided, that
the Borrowers repay the outstanding principal balance of all Loans, together
with all accrued fees and interest thereon.

 

(b)     Mandatory. All outstanding Commitments shall terminate on the earlier of
(i) the Scheduled Termination Date and (ii) the date 360 days after the
Administrative Agent elects to terminate the Commitments by delivering written
notice thereof to the Borrower Representative and the Lenders. For the avoidance
of doubt, the 360 day period contemplated by this Section 2.5(b) shall not apply
to the termination of Commitments pursuant to Section 9.2.

 

Section 2.6     Repayment of Loans. (a) The Borrowers jointly and severally
promise to repay the entire outstanding principal amount of all Loans on the
earlier of (i) the Scheduled Termination Date and (ii) the date that is 360 days
following the delivery by the Administrative Agent of a notice terminating the
Commitments pursuant to Section 2.5(b).

 

(b)     New Equipment Curtailment Payments. Until each New Equipment Loan has
been repaid in full, the Borrowers jointly and severally promise to make
curtailment principal payments with respect to such New Equipment Loan in
amounts equal to the original principal amount of each New Equipment Loan
multiplied by the percentages set forth below (each such payment, a “New
Equipment Curtailment Payment”):

 

DATE

AMOUNT

Date that is 12 months after the date of such New Equipment Loan

10%

Date that is 18 months after the date of such New Equipment Loan

5%

Date that is 24 months after the date of such New Equipment Loan and each
monthly anniversary of the date of such New Equipment Loan thereafter

5%

 

Each New Equipment Curtailment Payment shall be accrued on the applicable date
set forth in the table above and shall be due and payable on the fifteenth day
after the date of the invoice setting forth such New Equipment Curtailment
Payment. Each such New Equipment Curtailment Payment shall be deemed to reduce
the principal amount of the related New Equipment Loan, and shall be applied to
the Obligations in accordance with Section 2.12.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

26

--------------------------------------------------------------------------------

 

 

(c)     Used Equipment Curtailment Payments. Until each Used Equipment Loan has
been repaid in full, the Borrowers jointly and severally promise to make
curtailment principal payments with respect to such Used Equipment Loan in
amounts equal to the original principal amount of such Used Equipment Loan
multiplied by the percentages set forth below (each such payment, a “Used
Equipment Curtailment Payment”):

 

DATE

AMOUNT

Date that is 12 months after the date of such Used Equipment Loan

10%

Date that is 15 months after the date of such Used Equipment Loan

10%

Date that is 18 months after the date of such Used Equipment Loan

10%

Date that is 19 months after the date of such Used Equipment Loan and each
monthly anniversary of the date of such Used Equipment Loan thereafter

5%

 

Each Used Equipment Curtailment Payment shall be accrued on the applicable date
set forth in the table above and shall be due and payable on the fifteenth day
after the date of the invoice setting forth such Used Equipment Curtailment
Payment. Each such Used Equipment Curtailment Payment shall be deemed to reduce
the principal amount of the related Used Equipment Loan, and shall be applied to
the Obligations in accordance with Section 2.12.

 

Section 2.7     Optional Prepayments.

 

(a)     The Borrowers may prepay the Revolving Loans and Swing Loans under this
Section 2.7(a) in whole or in part at any time (together with any breakage costs
that may be owing pursuant to Section 2.16(a) after giving effect to such
prepayment); provided, however, that after giving effect to any prepayment under
this Section 2.7(a), the amount by which the Total Equipment Loans exceeds the
Net Equipment Loans shall not exceed $200,000,000.

 

(b)     The Borrowers may, upon notice to the Administrative Agent, prepay the
Revolving Loans (without any concurrent reduction in the Commitments) at any
time, subject to payment of any breakage costs in connection therewith, to the
extent reasonably necessary to increase the then-limited capacity for Advances
to purchase additional Inventory. Any voluntary prepayment under this clause (b)
shall be applied to the New Equipment Loans and/or Used Equipment Loans to pay
down specific units of Collateral identified by Borrowers.

 

(c)     The Borrowers may prepay the Working Capital Loans in whole or in part
at any time (together with any breakage costs that may be owing pursuant to
Section 2.16(a) after giving effect to such prepayment).

 

(d)     All partial prepayments under subsections (a) and (c) above shall be
applied to the Obligations in accordance with Section 2.12, but shall not be
deemed to reduce any New Equipment Loans or Used Equipment Loans.

 

(e)     Notwithstanding the foregoing, (i) no prepayment of the Loans under
subsection (a) or subsection (c) above may be made with proceeds of the Formula
Revolver Debt, (ii) the Borrowers may make a prepayment of the Loans under
subsection (b) above with the proceeds of the Formula Revolver Debt, and (iii)
if the Borrowers have previously made a prepayment under subsection (b) with
proceeds of the Formula Revolver Debt, then no prepayment under subsections (a)
or (c) shall be permitted while any such advance for such proceeds under the
Formula Revolver Debt remains outstanding.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

27

--------------------------------------------------------------------------------

 

 

Section 2.8     Mandatory Repayments.

 

(a)     Excess Outstandings. On any date on which the aggregate Revolving
Exposure exceeds the aggregate Commitments, the Borrowers shall pay to the
Administrative Agent an amount equal to such excess, allocated first to any
Working Capital Loans outstanding under the Commitments until paid in full, then
to any outstanding Swing Loans (to the extent that such Swing Loans would be
refinanced with Revolving Loans pursuant to Section 2.3(a) if refinanced on such
date) until paid in full, and then to any outstanding Revolving Loans. On any
date on which the aggregate outstanding principal amount of the Working Capital
Loans exceeds the Working Capital Subfacility Amount, the Borrowers shall pay to
the Administrative Agent an amount equal to such excess.

 

(b)     Sale, Loss or Destruction of Inventory. Subject to the terms of Section
2.10, if any Inventory is Sold, the Borrowers shall pay or cause to be paid to
the Administrative Agent an amount equal to the principal amount of the New
Equipment Loan or Used Equipment Loan borrowed to purchase such Inventory (less
any curtailment payments paid with respect to such New Equipment Loan or Used
Equipment Loan pursuant to Section 2.6), together with all accrued and unpaid
interest thereon, on the earlier of the date a Borrower receives payment for
such item of Inventory or the date possession of such item of Inventory is
delivered to the purchaser thereof, notwithstanding that the relevant purchase
order or invoice may list an earlier date of sale. If any Inventory is lost or
destroyed, the Borrowers shall pay or cause to be paid to the Administrative
Agent an amount equal to the principal amount of the Loan or Loans borrowed to
purchase such Inventory, together with all accrued and unpaid interest thereon,
no later than thirty (30) Business Days after any Borrower obtains knowledge or
notice of such loss or destruction.

 

(c)     Loss of Franchises. Upon the termination of any franchise at a
particular location, the Administrative Agent may demand payment within thirty
(30) days of all New Equipment Loans and Used Equipment Loans that relate to
such franchise at that location. Upon the termination by a Governmental
Authority of any license to operate as a motor vehicle dealer at a particular
location, the Administrative Agent may demand payment within thirty (30) days of
all New Equipment Loans and Used Equipment Loans related to Inventory at such
location. Should the franchises representing more than twenty-five percent
(25.0%) of the Total Equipment Loans to Borrowers by dollar volume be terminated
or the licenses to operate a motor vehicle dealer at locations representing more
than twenty-five percent (25.0%) of the Total Equipment Loans to Borrowers by
dollar volume be terminated, the Administrative Agent may demand payment of all
Loans then outstanding, in which event such Loans, together with all accrued but
unpaid interest, shall be paid by the Borrowers no later than thirty (30) days
after such demand.

 

Section 2.9     Interest; Fees. Interest Rate. Except as otherwise provided in
clause (c) below, all Loans and the outstanding amount of all other Obligations
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full at a rate per annum equal to the sum of the LIBOR Rate
plus 1.25% per annum.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

28

--------------------------------------------------------------------------------

 

 

(b)     [Reserved].

 

(c)     Payments. Interest accrued shall be payable in arrears jointly and
severally by the Borrowers to the Administrative Agent (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), and (B) within fifteen days after the date of any monthly invoice
delivered by the Administrative Agent to the Borrower Representative setting
forth the amount of interest due and payable, and (ii) if accrued on any other
Obligation, on demand from any Lender after the time such Obligation is due and
payable (whether by acceleration or otherwise). On the last day of each calendar
month, the Administrative Agent shall pay to each Lender interest on the
principal amount of the Loans and other Obligations owed to such Lender for the
period of time for which such interest was paid by the Borrowers at a rate per
annum equal to the sum of the LIBOR Rate plus 1.25%; provided, however, that in
no event shall the amount due to any Lender exceed such Lender’s pro rata share
(based upon the aggregate Credit Exposure of such Lender) of the interest
received by the Administrative Agent from the Borrowers during such calendar
month.

 

(d)     Delinquency Charges. To the extent any charge or amount is due
hereunder, and are not paid within 10 days of its due date, the Borrowers shall
pay to the Administrative Agent for the benefit of the Lenders a delinquency
charge calculated thereon at the rate of 1½% per month for the period of
delinquency or, at the Administrative Agent’s option, 5% of such past due
amounts, provided that such delinquency charge is not prohibited by law,
otherwise at the highest rate the Borrowers can legally obligate themselves to
pay and/or the Administrative Agent or Lenders can legally collect (provided
such delinquency charges may not exceed those set out herein).

 

(e)     Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Borrowers hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrowers shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrowers shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.

 

(f)     On the Restatement Date and each anniversary thereof for so long as any
Loans or Commitments remain outstanding, the Borrowers shall pay an agency fee
to the Administrative Agent in an amount equal to $550,000.

 

(g)     On the Restatement Date, the Borrowers shall pay an arrangement fee to
the Administrative Agent in an amount agreed between the Administrative Agent
and Borrowers.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

29

--------------------------------------------------------------------------------

 

 

Section 2.10     Delayed Payment Privilege.

 

(a)     The Borrowers have requested the privilege of delaying payment of a Loan
in the limited instances where Collateral is sold by a Borrower to a purchaser
for whom both the Borrower Representative and the Administrative Agent have
agreed to a delayed payment period (the “Delayed Payment Privilege”) and the
portion of the purchase price for such Collateral (the “Collateral Amount
Financed”) subject to such Delayed Payment Privilege. In no event shall the
Collateral Amount Financed exceed $85,000,000 without the consent of the
Required Lenders. Notwithstanding anything contained herein to the contrary, the
Loan Parties acknowledge and agree that the Administrative Agent’s security
interest in any and all vehicles sold to a customer subject to the Delayed
Payment Privilege (the “Delayed Payment Privilege Collateral”), and in which
event the full payment thereof by cash or on the basis of a properly perfected
retail installment contract or other security agreement in favor of the
Administrative Agent is not made contemporaneous with the delivery of such
Collateral by the Borrowers, shall remain in full force and effect in such
Delayed Payment Privilege Collateral and shall not be relinquished,
extinguished, released or terminated as a consequence of such sale or delivery
unless and until the payment is thereafter made directly to the Administrative
Agent or jointly to the Borrowers and the Administrative Agent. Moreover, except
as provided in this Section 2.10, Borrowers are expressly prohibited and shall
not have any express, implied or apparent authority to sell, lease, transfer or
otherwise dispose of any Delayed Payment Privilege Collateral. The terms of this
Section 2.10 shall not be altered, modified, supplemented, qualified, waived or
amended by reason of any agreement (unless in writing executed by the Borrowers
and the Administrative Agent), or by the course of performance, course of
dealing, or usage of trade by the Borrowers and the Administrative Agent or any
of them.

 

(b)     Reserved.

 

(c)     The Borrower Representative shall promptly, and in any event no less
frequently than weekly, notify the Administrative Agent of each and every
transaction in which the Borrower Representative has sold Collateral subject to
a delayed payment period and, together with such notice shall provide
information in reasonable detail on such Collateral, including the period of
time for which the Delayed Payment Privilege is being requested. Such
notification shall be made to the Administrative Agent in writing and on a form
of the type and kind provided by the Administrative Agent from time to time (a
“Delayed Payment Privilege Request”), duly completed. Upon receipt of a Delayed
Payment Privilege Request from the Borrower Representative, the Administrative
Agent shall notify the Borrower Representative within one Business Day if it
does not consent to the grant of a Delayed Payment Privilege or needs additional
information in order to evaluate the grant of a Delayed Payment Privilege. If
Borrower Representative does not receive a response from the Administrative
Agent to any Delayed Payment Privilege Request with respect to Collateral sold
on delayed payment terms in the ordinary course of business within one Business
Day of such request, then Administrative Agent shall be deemed to have consented
to such request.

 

(d)     The Administrative Agent’s consent to any request for disposition of
Delayed Payment Privilege Collateral shall be in the Administrative Agent’s sole
and exclusive discretion and further subject and contingent upon the following
additional terms and conditions:

 

(i)     The Administrative Agent may, in its sole and exclusive discretion limit
the number of items of Collateral, amount outstanding and terms and conditions
for which the Delayed Payment Privilege requested by the Borrower Representative
is approved.

 

(ii)     The Administrative Agent may, in its sole and exclusive discretion
withdraw, cancel, or suspend the Delayed Payment Privilege at any time and for
any reason upon a ten-day advance written notice and immediately if any Event of
Default exists; provided, however, that such withdrawal, cancellation or
suspension shall not affect the rights, interests and duties under this
Agreement with respect to any Delayed Payment Privilege granted prior thereto.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

30

--------------------------------------------------------------------------------

 

 

(e)     Reserved.

 

(f)     Borrowers shall immediately pay Administrative Agent the Collateral
Amount Financed upon the earliest of (i) demand by Administrative Agent; or (ii)
receipt of the amount due from the disposition of each of the Delayed Payment
Privilege Collateral; or (iii) the "Purchaser Payment Date" set forth on the
applicable Delayed Payment Privilege Request; or (iv) with respect to any
particular vehicle as to which the Borrowers have exercised the Delayed Payment
Privilege, one hundred twenty (120) days after such vehicle was sold (unless the
Required Lenders consent to an extension of such 120-day period).

 

(g)     Upon Administrative Agent’s request, Borrowers shall obtain from the
person acquiring the Delayed Payment Privilege Collateral a duly authorized and
executed acknowledgement from the Purchaser confirming that the terms of sale
including the continuation of Administrative Agent's security interest in the
Delayed Payment Privilege Collateral. The acknowledgement shall be in writing
and on a form of the type and kind provided by Administrative Agent from time to
time, which shall be delivered to Administrative Agent prior to any sale,
transfer or delivery of any Delayed Payment Privilege Collateral to such person
(the "Acknowledgement of Purchaser").

 

(h)     The grant and exercise of the Delayed Payment Privilege shall in no way
extinguish, release or terminate Administrative Agent's security interest in the
Delayed Payment Privilege Collateral unless and until the conditions described
in the clauses (a) and (f) above and the aforesaid Acknowledgement of Purchaser
are first fulfilled, which shall then and thereafter continue in the proceeds
thereof.

 

(i)     Administrative Agent shall have no duty or obligation to examine, review
or consider the creditworthiness of any proposed or actual customer of Borrowers
for which Borrowers seeks Administrative Agent's consent to the Delayed Payment
Privilege and any such examination, review or consideration by Administrative
Agent shall be for its sole and exclusive use and purposes.

 

(j)     Borrowers' obligation to pay Administrative Agent for the Collateral
Amount Financed shall be absolute, unconditional and primary, notwithstanding
(a) Administrative Agent consenting to the Delayed Payment Privilege; or (b)
default in the payment or acquisition terms by the customer of the Borrowers for
Delayed Payment Privilege Collateral, or that of any of customer's surety,
guarantor, co-obligor or lender; or (c) rejection or revocation of acceptance of
any Delayed Payment Privilege Collateral by such customer; or (d) the acceptance
by Administrative Agent of any assignment or proceeds from any Delayed Payment
Privilege Collateral; provided, however, that nothing in this Section 2.10 is
intended to permit payment to Administrative Agent of any more than the greater
of (i) the Collateral Amounts Financed or (ii) the value of Administrative
Agent's security interest in the Delayed Payment Privilege Collateral. For the
avoidance of doubt, notwithstanding the fact that any Collateral is subject to
the Delayed Payment Privilege, any Loans made to finance the purchase price of
such Collateral subject to the Delayed Payment Privilege shall remain
outstanding until paid in full in accordance with the terms hereof and such
Loans shall be included, as applicable, in the calculation of the aggregate
amount of Loans, New Equipment Loans and Used Equipment Loans outstanding and in
the calculation of the Total Equipment Loans, Net Equipment Loans and Total
Loans.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

31

--------------------------------------------------------------------------------

 

 

(k)     Upon demand by Administrative Agent, Borrowers shall provide
Administrative Agent with an assignment of all right, title, and interest of the
Borrowers in and to the accounts, contract rights, sale proceeds or any other
interest Borrowers may then or thereafter have in the Delayed Payment Privilege
Collateral. Said assignment shall be for the purpose of additional security only
and shall be on a form of the type and kind provided by Administrative Agent
from time to time.

 

(l)     Administrative Agent may take such actions as it reasonably deems
appropriate to assure and enforce compliance with this Agreement, including
requesting, for audit purposes, verification from Borrowers' customers the fact
of delivery, possession, and amount, date and circumstances of payment of any
Delayed Payment Privilege Collateral, and the notification to appropriate
persons of any security interest, assignment or other claim in the Delayed
Payment Privilege Collateral of Administrative Agent.

 

Section 2.11     Settlement Dates. On each Settlement Date, the Administrative
Agent shall pay to all Lenders, in accordance with Section 2.12, their share of
all principal repayments received by the Administrative Agent from the Borrowers
since the prior Settlement Date (or with respect to the first Settlement Date
following the Restatement Date, since the Restatement Date). On each Settlement
Date, each Revolving Lender shall pay to the Administrative Agent, for the
benefit of the Swingline Lender, its Pro Rata Share of the Revolving Loan to be
made on such Settlement Date to refinance Swing Loans in accordance with Section
2.3. The Administrative Agent shall be entitled to offset such fundings and fund
or receive payment on a net basis.

 

Section 2.12     Application of Payments.

 

(a)     Application of Payments During an Event of Default. Each of the
Borrowers hereby irrevocably waives, and agrees to cause each Loan Party and
each other Group Member to waive, the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that the Administrative
Agent may apply all payments in respect of any Obligation and all proceeds of
Collateral to the Obligations in accordance with this Section 2.12 or as
otherwise directed by the Administrative Agent and all Lenders. Without limiting
the foregoing, if an Event of Default has occurred and is continuing, the
Administrative Agent may, and, upon the direction of the Required Lenders, or
upon the acceleration of any Obligation pursuant to Section 9.2, the
Administrative Agent shall, apply all payments in respect of any Obligation and
all proceeds of Collateral (i) first, to pay Obligations in respect of any cost
or expense reimbursements, fees or indemnities then due to the Administrative
Agent, (ii) second, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Lenders, (iii) third, to pay
interest then due and payable in respect of the Loans, (iv) fourth, to repay the
outstanding principal amounts of the Loans and (v) fifth, to the ratable payment
of all other Obligations. If sufficient amounts are not available to repay all
outstanding Obligations described in any priority level set forth in this
Section 2.12(a), the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations in the applicable priority level
ratably based on the proportion of the Secured Parties’ interest in such
Obligations. Any priority level set forth in this Section 2.12 that includes
interest shall include all such interest, whether or not accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

32

--------------------------------------------------------------------------------

 

 

(b)     Application of Payments under Sections 2.6(b), 2.6(c), 2.8(b) and
2.8(c). All repayments of the Obligations made by the Borrowers pursuant to
Section 2.6(b), Section 2.6(c), Section 2.8(b) or Section 2.8(c) shall be
allocated (i) first, to pay the outstanding principal amount of the Swing Loans,
and (ii) second, to pay the outstanding principal amount of the Revolving Loans
in proportion to each Revolving Lender’s Pro Rata Share (based on its
Commitments), subject to Section 2.13(e). If sufficient amounts are not
available to repay all outstanding Obligations described in any priority level
set forth in this Section 2.12(b), the available amounts shall be applied,
unless otherwise expressly specified herein, to such Obligations in the
applicable priority level ratably based on the proportion of the Secured
Parties’ interest in such Obligations. Any priority level set forth in this
Section 2.12 that includes interest shall include all such interest, whether or
not accruing after the filing of any petition in bankruptcy or the commencement
of any insolvency, reorganization or similar proceeding, and whether or not a
claim for post-filing or post-petition interest is allowed in any such
proceeding.

 

(c)     Application of Voluntary Partial Prepayments under Section 2.7. All
voluntary partial prepayments of the Obligations made by the Borrowers pursuant
to Section 2.7(b) shall be allocated as directed by the Borrowers in accordance
with Section 2.7(b). All voluntary partial prepayments of the Obligations made
by the Borrowers pursuant to Section 2.7(a) and (c) shall be allocated
(i) first, to pay the outstanding principal amount of the Working Capital Loans,
(ii) second, to pay the outstanding principal amount of the Swing Loans (which
shall be deemed to reduce the interests of the Revolving Lenders therein), and
(iii) third, to pay the outstanding principal amount of Revolving Loans. If
sufficient amounts are not available to repay all outstanding Obligations
described in any priority level set forth in this Section 2.12(c), the available
amounts shall be applied, unless otherwise expressly specified herein, to such
Obligations ratably based on the proportion of the Secured Parties’ interest in
such Obligations. Any priority level set forth in this Section 2.12(c) that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.

 

(d)     Application of Payments Generally. Subject to Section 2.12(a), Section
2.12(b) and Section 2.12(c), all payments that would otherwise be allocated to
the Lenders pursuant to this Section 2.12 shall be allocated (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent, (ii) second, to pay accrued
and unpaid interest and fees due and payable to the Lenders, (iii) third, to pay
the outstanding principal amount of Swing Loans, (iv) fourth, to pay the
outstanding principal amount of Revolving Loans allocated ratably based on each
Revolving Lender’s Pro Rata Share, (v) fifth, to pay the outstanding principal
amount of Working Capital Loans allocated ratably, and (vi) sixth, to pay any
other Obligations then due and payable. If sufficient amounts are not available
to repay all outstanding Obligations described in any priority level set forth
in this Section 2.12, the available amounts shall be applied, unless otherwise
expressly specified herein, to such Obligations ratably based on the proportion
of the Secured Parties’ interest in such Obligations. Any priority level set
forth in this Section 2.12 that includes interest shall include all such
interest, whether or not accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

33

--------------------------------------------------------------------------------

 

 

Section 2.13     Payments and Computations. Procedure. The Borrowers shall make
each payment under any Loan Document not later than 11:00 a.m. on the day when
due to the Administrative Agent by wire transfer or ACH transfer (which shall be
the exclusive means of payment hereunder) to such account or by such other means
to such other address as the Administrative Agent shall have notified the
Borrower Representative in writing within a reasonable time prior to such
payment in immediately available Dollars and without setoff or counterclaim.

 

(b)     Computations of Interests and Fees. All computations of interest and of
fees shall be made by the Administrative Agent on the basis of a year of 360
days consisting of 12 30-day months (including the first day but excluding the
last day) occurring in the period for which such interest and fees are payable.
Each determination of an interest rate or the amount of a fee hereunder shall be
made by the Administrative Agent (including determinations of a LIBOR Rate in
accordance with the definitions of “LIBOR Rate”) and shall be conclusive,
binding and final for all purposes, absent manifest error.

 

(c)     Payment Dates. Whenever any payment hereunder shall be stated to be due
on a day other than a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time.

 

(d)     Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower Representative to the Lenders prior to the date on
which any payment is due hereunder that the Borrowers will not make such payment
in full, the Administrative Agent may assume that the Borrowers have made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent that the Borrowers shall not have made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to the Loans) for each day from the date such amount is distributed
to such Lender until the date such Lender repays such amount to the
Administrative Agent. The Lenders shall make any payment to the Administrative
Agent under any Loan Document in immediately available Dollars and without
setoff or counterclaim.

 

(e)     Allocation of Payments to New Equipment Loans and Used Equipment Loans.
The Administrative Agent may maintain books and records associating each New
Equipment Loan and each Used Equipment Loan with specific items of Inventory.
The principal amount of each New Equipment Loan shall be deemed reduced by each
New Equipment Loan Curtailment Payment associated with such New Equipment Loan
and each repayment thereof required under Section 2.8(b), regardless of how such
payments are allocated pursuant to Section 2.12. The principal amount of each
Used Equipment Loan shall be deemed reduced by each Used Equipment Loan
Curtailment Payment associated with such Used Equipment Loan and each repayment
thereof required under Section 2.8(b), regardless of how such payments are
allocated pursuant to Section 2.12. None of the New Equipment Loans or Used
Equipment Loans will be deemed to be reduced as a result of any prepayments made
pursuant to Section 2.7(a) or (c).

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

34

--------------------------------------------------------------------------------

 

 

Section 2.14     Evidence of Debt. Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrowers to such Lender resulting from each Loan of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time under this Agreement. Administrative Agent,
acting as agent of the Borrowers solely for this purpose and solely for tax
purposes, shall establish and maintain at its address referred to in
Section 11.11 (or at such other address as such Lender shall notify the Borrower
Representative) a record of ownership (the “Participant Register”), in which
such Lender shall register by book entry (A) the name and address of each such
participant (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such participant in any
Obligation, in any Commitment and in any right to receive any payment hereunder.

 

(b)     Records of Administrative Agent. The Administrative Agent, acting as
agent of the Borrowers solely for tax purposes and solely with respect to the
actions described in this Section 2.14, shall establish and maintain at its
address referred to in Section 11.11 (or at such other address as the
Administrative Agent may notify the Borrower Representative) (A) a record of
ownership (the “Register”) in which the Administrative Agent agrees to register
by book entry the interests (including any rights to receive payment hereunder)
of the Administrative Agent and each Lender, their Commitments, their Loans,
each of their obligations under this Agreement to participate in each Loan, and
any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders (and each change thereto pursuant to
Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(a) above, (4) the amount of any principal or interest due and payable or paid
and (5) any other payment received by the Administrative Agent from the
Borrowers and its application to the Obligations.

 

(c)     Registered Obligations. Notwithstanding anything to the contrary
contained in this Agreement, the Loans are registered obligations, the right,
title and interest of the Lenders and their assignees in and to such Loans shall
be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 2.14
and Section 11.2 shall be construed so that the Loans are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

 

(d)     Prima Facie Evidence. The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Loan
Party to repay the Loans in accordance with their terms. In addition, the Loan
Parties, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register as a Lender for all purposes of this Agreement.
Information contained in the Register and the Participant Register with respect
to any Lender or any participant shall be available for access by the Borrowers,
the Administrative Agent and such Lender at any reasonable time during normal
business hours and from time to time upon reasonable prior notice of at least
three Business Days. No Lender shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the
Administrative Agent.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

35

--------------------------------------------------------------------------------

 

 

(e)     Notes. Upon any Lender’s reasonable request, the Borrowers shall
promptly execute and deliver notes to such Lender evidencing the Loans of such
Lender. Each note, if issued, shall only be issued as means to evidence the
right, title or interest of a Lender or a registered assignee in and to the
related Loan, as set forth in the Register, and in no event shall any note be
considered a bearer instrument or obligation.

 

Section 2.15     Suspension of LIBOR Rate. Notwithstanding any provision to the
contrary in this Article 2, the following shall apply:

 

(a)     Interest Rate Unascertainable, Inadequate or Unfair. In the event that
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the LIBOR
Rate is determined, the Administrative Agent shall promptly so notify the
Borrower Representative and the Lenders, whereupon the obligation of each Lender
to make or to continue LIBOR Rate Loans shall be suspended as provided in clause
(d) below until the Administrative Agent shall notify the Borrower
Representative that the Required Lenders have determined that the circumstances
causing such suspension no longer exist.

 

(b)     Illegality. If any Lender determines that the introduction of, or any
change in or in the interpretation of, any Requirement of Law after the date of
this Agreement shall make it unlawful, or any Governmental Authority shall
assert that it is unlawful, for any Lender or its applicable lending office to
make LIBOR Rate Loans or to continue to fund or maintain LIBOR Rate Loans, then,
on notice thereof and demand therefor by such Lender to the Borrower
Representative through the Administrative Agent, the obligation of such Lender
to make or to continue LIBOR Rate Loans shall be suspended as provided in clause
(d) below until such Lender shall, through the Administrative Agent, notify the
Borrower Representative that it has determined that it may lawfully make LIBOR
Rate Loans.

 

(c)     Alternative Interest Rate. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.15(a) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.15(a) have not arisen but the supervisor for the administrator of
the LIBOR Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and Holdings shall endeavor to
establish an alternate rate of interest to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 11.1, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (c), the obligation
of the Lenders to make LIBOR Rate Loans shall be suspended in accordance with
clause (d). Notwithstanding anything in this Section 2.15(c) to the contrary,
any amendment providing for the replacement of the LIBOR Rate with an
alternative benchmark or reference rate of interest shall provide that in no
event shall such benchmark or reference rate be less than zero for purposes of
this Agreement.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

36

--------------------------------------------------------------------------------

 

 

(d)     Effect of Suspension. If the obligation of any Lender to make LIBOR Rate
Loans is suspended, (A) such Lender shall make a Base Rate Loan at any time such
Lender would otherwise be obligated to make a LIBOR Rate Loan, (B) the Borrower
Representative may revoke any pending request for a LIBOR Rate Loan and (C) each
LIBOR Rate Loan of such Lender shall automatically and immediately (or, in the
case of any suspension pursuant to clause (a) above, on the last day of the
current calendar month) be converted into a Base Rate Loan. For purposes of this
Section 2.15(c) and Section 2.16, a “Base Rate Loan” means any Loan that bears
interest based on the Base Rate, and “Base Rate” means, for any day, a rate per
annum equal to the higher of (a) the rate last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent) and (b) the sum of 1.85% per annum and
the Federal Funds Rate. Any change in the Base Rate due to a change in any of
the foregoing shall be effective on the effective date of such change in the
“Prime Rate”, “bank prime loan” rate or the Federal Funds Rate.

 

Section 2.16     Breakage Costs. The Borrowers shall compensate each Lender,
upon demand from such Lender to the Borrower Representative (with copy to the
Administrative Agent), for all Liabilities (including, in each case, those
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to prepare to fund, to fund or to maintain the LIBOR
Rate Loans of such Lender to the Borrowers) that such Lender may incur (A) to
the extent, for any reason other than solely by reason of such Lender being a
Non-Funding Lender, a proposed Borrowing does not occur on a date specified
therefor in a Request for Equipment Loan Borrowing or a Request for Working
Capital Borrowing or in a similar request made by telephone by the Borrower
Representative, (B) to the extent any LIBOR Rate Loan is paid (whether through a
scheduled payment, optional prepayment or mandatory repayment) or converted to a
Base Rate Loan (but excluding because of Section 2.15) on a date that is not the
last day of the applicable calendar month or (C) as a consequence of any failure
by the Borrowers to repay LIBOR Rate Loans when required by the terms hereof.
For purposes of this Section 2.16, each Lender shall be deemed to have funded
each LIBOR Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender claiming such
compensation, setting forth the amounts to be paid hereunder, which certificate
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

37

--------------------------------------------------------------------------------

 

 

Section 2.17     Taxes. Payments Free and Clear of Taxes. Except as otherwise
provided in this Section 2.17, each payment by any Loan Party under any Loan
Document shall be made free and clear of all present or future taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (and without deduction for any of them) (collectively, but excluding the
taxes set forth in clauses (i), (ii) and (iii) below, the “Taxes”) other than
for (i) taxes measured by net income (including branch profits taxes) and
overall receipts, total capital or franchise taxes imposed in lieu of net income
taxes, in each case imposed on any Secured Party as a result of a present or
former connection between such Secured Party and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Secured Party having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (ii) taxes that are
directly attributable to the failure (other than as a result of a change in any
Requirement of Law in effect as of the date such Secured Party becomes a party
to this Agreement) by any Secured Party to deliver the forms, certificates or
other documentation required to be delivered pursuant to clause (e) below or
(iii) taxes imposed by FATCA on any payment under a Loan Document to a Secured
Party.

 

(b)     Gross-Up. Except as provided in this Section 2.17(b), if any Taxes shall
be required by law to be deducted from or in respect of any amount payable under
any Loan Document to any Secured Party (i) such amount shall be increased as
necessary to ensure that, after all required deductions for Taxes are made
(including deductions applicable to any increases to any amount under this
Section 2.17), such Secured Party receives the amount it would have received had
no such deductions been made, (ii) the relevant Loan Party shall make such
deductions, (iii) the relevant Loan Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law and (iv) within 30 days after such payment is
made, the relevant Loan Party shall deliver to the Administrative Agent an
original or certified copy of a receipt evidencing such payment; provided,
however, that no such increase shall be made with respect to, and no Loan Party
shall be required to indemnify any such Secured Party pursuant to clause (d)
below for, withholding taxes to the extent that the obligation to withhold
amounts existed on the date that such Secured Party became a “Secured Party”
under this Agreement in the capacity under which such Secured Party makes a
claim under this clause (b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under this clause (b).

 

(c)     Other Taxes. In addition, the Borrowers agree to pay, and authorize the
Administrative Agent to pay in their names, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). Within 30 days after the date of any payment of Taxes or Other Taxes by
any Loan Party, the Borrowers shall furnish to the Administrative Agent, at its
address referred to in Section 11.11, the original or a certified copy of a
receipt evidencing payment thereof.

 

(d)      Indemnification. Except as provided in Section 2.17(b), the Borrowers
shall reimburse and indemnify, within 30 days after receipt of demand therefor
(with copy to the Administrative Agent), each Secured Party for all Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.17) paid by such Secured Party and any
Liabilities arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. Each Secured Party agrees to
use commercially reasonable efforts to make any claim for payment to which it is
entitled under this Section 2.17(d) within a reasonable period of time after
becoming aware of its entitlement thereto. A certificate of the Secured Party
(or of the Administrative Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrowers with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Administrative Agent and such Secured Party may
use any reasonable averaging and attribution methods.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

38

--------------------------------------------------------------------------------

 

 

(e)     Tax Forms. Each Lender shall (A) on the Restatement Date and on or prior
to becoming a Secured Party, (B) on or prior to the date on which any such form
or certification expires or becomes obsolete, (C) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (e) and (D) from time to time if
requested by the Borrower Representative or the Administrative Agent (or, in the
case of a participant, the relevant Lender), provide the Administrative Agent
and the Borrower Representative (or, in the case of a participant, the relevant
Lender) with two completed originals of Form W-9 (certifying that such Lender is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.

 

(f)     Tax Refunds. If any Secured Party determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which any Loan Party has
paid additional amounts pursuant to this Section 2.17, such Secured Party shall
pay to the Borrowers an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by any Loan Party under
this Section 2.17 with respect to such Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Secured Party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that, the Borrowers, upon the request of
such Secured Party, shall repay the amount paid over to the Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Secured Party in the event the Secured Party is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Secured Party to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other person.

 

Section 2.18     Substitution of Lenders. Substitution Right. In the event that
any Lender (an “Affected Lender”), (i) notifies the Borrower Representative
pursuant to Section 2.15(b) (Illegality) that it becomes illegal for such Lender
to continue to fund or make any LIBOR Rate Loan, (ii) makes a claim for payment
pursuant to Section 2.17(b) (Taxes - Gross Up) or (iii) does not consent to any
amendment, waiver or consent to any Loan Document for which the consent of the
Required Lenders is obtained but that requires the consent of such Lender, the
Borrowers may either pay in full such Affected Lender with respect to amounts
due with the consent of the Administrative Agent or substitute for such Affected
Lender any Lender or any Affiliate or Approved Fund of any Lender or any other
Person acceptable (which acceptance shall not be unreasonably withheld or
delayed) to the Administrative Agent (in each case, a “Substitute Lender”).
Notwithstanding anything herein to the contrary, with respect to a Lender that
is a Non-Funding Lender, the Administrative Agent may, but shall not be
obligated to, obtain a Substitute Lender and execute an Assignment on behalf of
such Non-Funding Lender at any time with three Business Days’ prior notice to
such Non-Funding Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

39

--------------------------------------------------------------------------------

 

 

(b)     Procedure. To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender as described in the first sentence of
clause (a) above, the Borrower Representative shall deliver a notice to the
Administrative Agent and such Affected Lender. The effectiveness of such payment
or substitution shall be subject to the delivery to the Administrative Agent by
the Borrowers (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender, (ii) in
the case of a payment in full of the Obligations owing to such Affected Lender,
payment of any amount that, after giving effect to the termination of the
Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(a) (Excess Outstandings) and (iii) in the case of a substitution,
(A) payment of the assignment fee set forth in Section 11.2(c) and (B) an
assumption agreement in form and substance satisfactory to the Administrative
Agent whereby the Substitute Lender shall, among other things, agree to be bound
by the terms of the Loan Documents and assume the Commitment of the Affected
Lender.

 

(c)     Effectiveness. Upon satisfaction of the conditions set forth in clause
(b) above or in the case of a substitution of a Non-Funding Lender as described
in the last sentence of clause (a) above, the Administrative Agent shall record
such substitution or payment in the Register, whereupon (i) in the case of any
payment in full, such Affected Lender’s Commitments shall be terminated and (ii)
in the case of any substitution, (A) the Affected Lender shall sell and be
relieved of, and the Substitute Lender shall purchase and assume, all rights and
claims of such Affected Lender under the Loan Documents, except that the
Affected Lender shall retain such rights expressly providing that they survive
the repayment of the Obligations and the termination of the Commitments, (B) the
Substitute Lender shall become a “Lender” hereunder having a Commitment in the
amount of such Affected Lender’s Commitment and (C) the Affected Lender shall
execute and deliver to the Administrative Agent an Assignment to evidence such
substitution; provided, however, that the failure of any Affected Lender to
execute any such Assignment shall not render such sale and purchase (or the
corresponding assignment) invalid. Each Lender agrees that if the Borrower
Representative or the Administrative Agent exercises its option hereunder to
cause an assignment by such Lender as an Affected Lender, such Lender shall,
promptly after receipt of written notice of such election, execute and deliver
all documentation necessary to effectuate such assignment in accordance with
Section 11.2. In the event that a Lender does not comply with the requirements
of the immediately preceding sentence within one Business Day after receipt of
such notice, each Lender hereby authorizes and directs the Administrative Agent
to execute and deliver, on behalf of such Lender as assignor, any assignment
agreement or other documentation as may be required to give effect to an
assignment in accordance with Section 11.2 on behalf of an Affected Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 11.2.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

40

--------------------------------------------------------------------------------

 

 

ARTICLE 3
Security INTEREST

 

To secure payment of all Obligations, Holdings and each Borrower grants to the
Administrative Agent, for the benefit of the holders of the Obligations, a
security interest in (i) all present and future Inventory of Holdings or such
Borrower, together with all attachments, accessories, exchanges and additions to
(including replacement parts installed in or repairs to) any such Inventory, and
all chattel paper, documents, certificates of title, certificates of origin,
general intangibles, instruments, accounts and contract rights now existing or
hereafter arising with respect thereto, (ii) all Parts Inventory, (iii) all
Company Vehicles, (iv) all cash and non-cash proceeds of any of the foregoing,
and (v) all deposit accounts and securities accounts, to the extent proceeds of
the foregoing have been deposited therein or amounts or investment property
therein otherwise represent proceeds of any of the foregoing (collectively, the
“Collateral”). Each Borrower agrees that at any time and from time to time, upon
the request of Administrative Agent, Borrowers will promptly (i) deliver to
Administrative Agent all Collateral other than Inventory, Parts Inventory and
Company Vehicles, (ii) mark all chattel paper, documents and instruments and
Borrowers’ books of account, ledger cards and other records relative to the
Collateral with a notation reasonably satisfactory to Administrative Agent
disclosing that they are subject to Administrative Agent’s security interest,
(iii) execute and deliver to Administrative Agent such instruments, statements
and agreements as Administrative Agent may reasonably request to evidence
further each Loan and the security interests granted hereunder; provided,
however, a Borrower’s failure to comply with such request shall not affect or
limit Administrative Agent’s security interest or other rights in and to the
Collateral, (iv) execute and deliver to Administrative Agent Control Agreements
for all deposit accounts and securities accounts, to the extent proceeds of the
foregoing have been deposited therein or amounts or investment property therein
otherwise represent proceeds of any of the foregoing, and (v) permit
Administrative Agent or its representatives to examine the Collateral and
Borrowers’ books and records and, during the continuation of an Event of
Default, Borrowers agree to pay to Administrative Agent its actual costs
relating to such examinations immediately upon receipt of Administrative Agent’s
invoice therefor. Borrowers agree that Administrative Agent may directly collect
any amount owed to Borrowers with respect to the Collateral (hereafter referred
to as an "Account") and credit Borrowers with all sums received by
Administrative Agent. With the consent of the Borrower Representative, not to be
unreasonably withheld or delayed, or at any time that an Event of Default has
occurred and is continuing, Administrative Agent may contact any customer of any
Borrower to confirm and verify the terms of sale, payments made on an Account,
and any modifications claimed to be made by the Borrowers with such customer of
Borrower. If an Event of Default has occurred and is continuing, Borrowers agree
that Administrative Agent may at any time notify any customer of any Borrower of
the assignment of said Account and revoke the authority of the Borrowers to
collect the same and should the Administrative Agent at any time receive any
checks, drafts, money orders or other instruments or orders for money payable to
a Borrower to apply to an Account, Administrative Agent is irrevocably appointed
attorney-in-fact for each such Borrower to endorse each such instrument with the
name of the applicable Borrower and collect the same. Without limiting the
foregoing, (i) concurrently with the entry of any Borrower into a security
agreement, mortgage or other document pursuant to which such Borrower purports
to grant a Lien in any personal property to secure the obligations under any
Formula Revolver Loan Documents, the Borrower shall enter into a corresponding
agreement granting a Lien in such personal property to secure the Obligations,
and (ii) as security for the full and timely payment and performance of all
Obligations, Borrower Representative shall, and shall cause each other Borrower
to do or cause to be done all things necessary in the reasonable opinion of the
Administrative Agent to grant to the Administrative Agent for the benefit of the
Secured Parties a duly perfected first priority security interest in all
Collateral subject to no prior Lien or other encumbrance or restriction on
transfer, except as expressly permitted under Section 8.1.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

41

--------------------------------------------------------------------------------

 

 

ARTICLE 4
Representations and Warranties

 

To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Loan Party represents and warrants that:

 

Section 4.1     Corporate Existence; Compliance with Law; Line of Business. Each
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite corporate or limited partnership power, as
applicable, and authority and the legal right to own, pledge, mortgage and
operate its property, to lease or sublease any property it operates under lease
or sublease and to conduct its business as now or currently proposed to be
conducted, (d) is in compliance in all material respects with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law, except
where the failure to be in compliance would not have a Material Adverse Effect
and (f) has all necessary Permits from or by, has made all necessary filings
with, and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except where the failure to obtain
such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect. The Borrowers are engaged in the
business of selling Inventory at retail.

 

Section 4.2     Loan. (a) Power and Authority. The execution, delivery and
performance by each Loan Party of the Loan Documents (i) are within such Loan
Party’s corporate or similar powers and, at the time of execution thereof, have
been duly authorized by all necessary corporate and similar action (including,
if applicable, consent of holders of its Securities), (ii) do not (A) contravene
such Loan Party’s Constituent Documents, (B) violate any applicable Requirement
of Law, (C) conflict with, contravene, constitute a default or breach under, or
result in or permit the termination or acceleration of, any material Contractual
Obligation of any Loan Party or any of its Subsidiaries (including other Loan
Documents) other than those that would not, in the aggregate, have a Material
Adverse Effect or (D) result in the imposition of any Lien (other than a Lien
securing the Obligations) upon any property of any Loan Party or any of its
Subsidiaries and (iii) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person, other than
(A) with respect to the Loan Documents, the filings and, in the case of Company
Vehicles, compliance with applicable certificate-of-title Laws, required to
perfect the Liens created by the Loan Documents, and (B) those listed on
Schedule 4.2 and that have been, or will be prior to the Restatement Date,
obtained or made, copies of which have been, or will be prior to the Restatement
Date, delivered to the Administrative Agent, and each of which on the
Restatement Date will be in full force and effect.

 

(b)     Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document has been duly executed and delivered to
the other parties thereto by each Loan Party party thereto, is the legal, valid
and binding obligation of such Loan Party and is enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

42

--------------------------------------------------------------------------------

 

 

Section 4.3     Ownership of Group Members. Set forth on Schedule 4.3 is a
complete and accurate list showing, as of the Restatement Date, for each Group
Member and each Subsidiary of any Group Member and each joint venture of any of
them, its legal name, its jurisdiction of organization and the percentage of its
Voting Stock owned by Holdings and each other Subsidiary, and for each joint
venture, the nature of the application.

 

Section 4.4      Financial Statements. The audited Consolidated balance sheet of
Holdings as at December 31, 2018 and the related Consolidated statements of
income, retained earnings and cash flows of Holdings for the Fiscal Year then
ended, certified by Group Members’ Accountants, fairly present in all material
respects the Consolidated financial position, results of operations and cash
flow of Holdings as at the dates indicated and for the periods indicated in
accordance with GAAP.

 

Section 4.5     Material Adverse Effect. Since December 31, 2018, there have
been no events, circumstances, developments or other changes in facts that
would, in the aggregate, have a Material Adverse Effect.

 

Section 4.6     Solvency. Giving effect to the contribution rights of the Loan
Parties contained in Section 12.7 and the limitation in Section 12.6(b), both
before and after giving effect to (a) the Loans made on or prior to the date
this representation and warranty is made, (b) the disbursement of the proceeds
of such Loans, and (c) the payment and accrual of all transaction costs in
connection with the foregoing, both the Loan Parties taken as a whole and each
Borrower are Solvent.

 

Section 4.7     Litigation. There are no pending (or, to the knowledge of any
Group Member, threatened) actions, suits, proceedings, claims, demands, orders
or disputes, or to the knowledge of any Group Member, any pending or threatened
investigation or audit, against any Borrower or any of its Subsidiaries with, by
or before any Governmental Authority other than those that cannot reasonably be
expected to adversely affect the Obligations, the Loan Documents and the other
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.

 

Section 4.8     Taxes. All federal, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by any Tax Affiliate have been filed
with the appropriate Governmental Authorities in all jurisdictions in which such
Tax Returns are required to be filed, all such Tax Returns are true and correct
in all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any Liability may be added thereto for non-payment thereof except for those
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are maintained on the books of the appropriate Tax
Affiliate in accordance with GAAP.

 

Section 4.9     Margin Regulations. No Borrower is engaged in the business of
extending credit for the purpose of, and no proceeds of any Loan or other
extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

43

--------------------------------------------------------------------------------

 

 

Section 4.10     No Burdensome Obligations; No Defaults. No Group Member is a
party to any Contractual Obligation, no Group Member has Constituent Documents
containing obligations, and, to the knowledge of any Group Member, there are no
applicable Requirements of Law, in each case the compliance with which would
have, in the aggregate, a Material Adverse Effect. No Group Member (and, to the
knowledge of each Group Member, no other party thereto) is in default under or
with respect to any Contractual Obligation of any Group Member, other than those
that would not, in the aggregate, have a Material Adverse Effect.

 

Section 4.11     Investment Company Act; Public Utility Holding Company Act. No
Group Member is (a) an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940 or (b) a “holding
company” or an “affiliate” of a “holding company” or a “subsidiary company” of a
“holding company”, as each such term is defined and used in the Public Utility
Holding Company Act of 2005.

 

Section 4.12     Full Disclosure. All of the information prepared or furnished
by or on behalf of the Group Members in connection with any Loan Document
(including the information contained in any Financial Statement or Disclosure
Document) or any other transaction contemplated therein, when read together,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in light of
the circumstances when made, not misleading; provided, however, that projections
contained therein are not to be viewed as factual and that actual results during
the periods covered thereby may differ from the results set forth in such
projections by a material amount. All projections that are part of such
information are based upon good faith estimates and stated assumptions believed
to be reasonable and fair as of the date made in light of conditions and facts
then known and, as of such date, reflect good faith, reasonable and fair
estimates of the information projected for the periods set forth therein. All
facts (other than facts of a general economic or political nature) known to any
Group Member and material to an understanding of the financial condition,
business, property or prospects of the Group Member taken as one enterprise have
been disclosed to the Lenders.

 

Section 4.13     Patriot Act. No Group Member (and, to the knowledge of each
Group Member, no joint venture or subsidiary thereof) is in violation in any
material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the “Anti-Terrorism Laws”), including
the United States Executive Order No. 13224 on Terrorist Financing (the
“Anti-Terrorism Order”) and the Patriot Act.

 

Section 4.14     Collateral. The Collateral is free from all Liens other than
those Liens specifically permitted under Section 8.1. Except as herein
specifically permitted, no financing statement covering the Collateral is now on
file in favor of anyone other than the Administrative Agent. The Collateral is
not used by any Group Member for personal, family or household purposes.

 

Section 4.15     EEA Financial Institutions. No Borrower or Guarantor is an EEA
Financial Institution.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

44

--------------------------------------------------------------------------------

 

 

Section 4.16     Employee Benefit Plans. Holdings, each Subsidiary and each of
their respective ERISA Affiliates is in compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and has performed all its obligations under each Employee
Benefit Plan, except where such failure to comply or perform, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Each Employee Benefit Plan which is intended to qualify under Section
401(a) of the Internal Revenue Code has received a favorable determination
letter or opinion letter from the IRS indicating that such Employee Benefit Plan
is so qualified and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No liability to the PBGC (other than required
premium payments), the IRS, any Employee Benefit Plan or any trust established
under Title IV of ERISA has been or is expected to be incurred by Holdings, any
Subsidiary or any of their respective ERISA Affiliates, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Except to the extent required under Section
4980B of the Internal Revenue Code or similar state laws, and except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Holdings, any Subsidiary or any of their respective ERISA
Affiliates.

 

ARTICLE 5
Financial Covenants

 

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

 

Section 5.1     Maximum Consolidated Leverage Ratio. Holdings shall not have, on
the last day of each Fiscal Quarter, a Consolidated Leverage Ratio greater than
3.50 to 1.00.

 

Section 5.2     Minimum Consolidated Fixed Charge Coverage Ratio. Holdings shall
not have, on the last day of each Fiscal Quarter, a Consolidated Fixed Charge
Coverage Ratio for the four Fiscal Quarter period ending on such day less than
1.20:1.00.

 

Section 5.3     Minimum Consolidated Tangible Net Worth. Holdings shall have, on
the last day of each Fiscal Quarter, a Consolidated Tangible Net Worth at least
equal to the Minimum Consolidated Tangible Net Worth with respect to such Fiscal
Quarter.

 

Section 5.4     Minimum Consolidated Net Worth. Holdings shall have, on the last
day of each Fiscal Quarter, a Consolidated Net Worth at least equal to the
Minimum Consolidated Net Worth with respect to such Fiscal Quarter.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

45

--------------------------------------------------------------------------------

 

 

ARTICLE 6
Reporting Covenants

 

Each of Holdings and each Borrower agrees that, as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

 

Section 6.1     Financial Statements. The Borrower Representative shall deliver
to the Administrative Agent each of the following that are not publicly
available on the United States Securities and Exchange Commission’s Electronic
Data Gathering, Analysis and Retrieval System (or “EDGAR”):

 

(a)     Reserved.

 

(b)     Quarterly Reports. As soon as available, and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year,
the Consolidated unaudited balance sheet of Holdings as of the close of such
Fiscal Quarter and related Consolidated statements of income and cash flow for
such Fiscal Quarter and that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year, in each case certified by a
Responsible Officer of the Borrower Representative as fairly presenting in all
material respects the Consolidated financial position, results of operations and
cash flow of Holdings as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments). In addition to the foregoing, as long as any
obligations remain outstanding under the Canadian Guarantee, Holdings shall use
its commercially reasonable efforts to furnish or cause to be furnished to the
Administrative Agent as soon as available and in any event within 45 days after
the end of each of the first three fiscal quarters of each year, a copy of the
consolidated financial statements of Tallman Truck Centre Limited and its
subsidiaries (including balance sheet and statement of income and retained
earnings) for such fiscal quarter, prepared in accordance with generally
accepted accounting principles in Canada, as in effect from time to time.

 

(c)     Annual Reports. As soon as available, and in any event within 90 days
after the end of each Fiscal Year, the Consolidated balance sheet of Holdings as
of the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of Holdings as at the dates indicated and for the periods indicated
therein in accordance with GAAP without qualification as to the scope of the
audit or as to going concern and without any other similar qualification. In
addition to the foregoing, as long as any obligations remain outstanding under
the Canadian Guarantee, Holdings shall use its commercially reasonable efforts
to furnish or cause to be furnished to the Administrative Agent as soon as
available and in any event within 120 days after the end of each fiscal year, a
copy of the consolidated financial statements of Tallman Truck Centre Limited
and its subsidiaries (including balance sheet and statement of income and
retained earnings) for such year, prepared in accordance with generally accepted
accounting principles in Canada, as in effect from time to time, and audited by
independent auditors.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

46

--------------------------------------------------------------------------------

 

 

(d)     Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower Representative that, among
other things, states that no Default is continuing as of the date of delivery of
such Compliance Certificate or, if a Default is continuing, states the nature
thereof and the action that the Borrowers propose to take with respect thereto.

 

(e)     Collateral Updates. As part of the Compliance Certificate delivered
pursuant to clause (d) above, a certification by a Responsible Officer of the
Borrower Representative that (i) the corporate chart attached thereto (or the
last corporate chart delivered pursuant to this clause (e)) is correct and
complete as of the date of such Compliance Certificate, (ii) the Loan Parties
have delivered all documents (including updated schedules as to locations of
Collateral and acquisition of intellectual property or real property) they are
required to deliver pursuant to any Loan Document on or prior to the date of
delivery of such Compliance Certificate and (iii) complete and correct copies of
all documents modifying any term of any Constituent Document of any Group Member
(other than Immaterial Subsidiaries) or any Subsidiary or joint venture thereof
on or prior to the date of delivery of such Compliance Certificate have been
delivered to the Administrative Agent or are attached to such certificate. The
Borrower Representative will notify the Administrative Agent in writing of any
change in name of any Borrower or change in chief executive office or place of
business of any Borrower, in each case at least 30 days prior to such change.

 

(f)     Reserved.

 

(g)     Employee Benefit Plans. (i) Promptly upon any officer of Holdings or any
Subsidiary obtaining knowledge of the occurrence of or of forthcoming occurrence
of one or more ERISA Events that have had or could reasonably be expected to
result in liability which would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, a written notice specifying the
nature thereof, what action Holdings, any Subsidiary or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the IRS, the Department of
Labor, the PBGC or any other Governmental Authority with respect thereto; and
(ii) with reasonable promptness after request by the Administrative Agent or any
Lender, copies of (A) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any Subsidiary or any of their
respective ERISA Affiliates with the IRS with respect to each Pension Plan, (B)
all notices received by Holdings, any Subsidiary or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event and
(C) copies of such other documents or governmental reports or filings relating
to any Employee Benefit Plan as the Administrative Agent or such Lender may
reasonably request;

 

(h)     Audit Reports, Management Letters, Etc. Together with each delivery of
any Financial Statement for any Fiscal Year pursuant to clause (c) above, copies
of each management letter, audit report or similar letter or report received by
any Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower Representative as part of the
Compliance Certificate delivered in connection with such Financial Statements.

 

(i)     Insurance. Upon request of the Administrative Agent, a reasonably
detailed summary of all material insurance coverage related to the Collateral
maintained as of the date thereof by any Group Member, together with such other
related documents and information as the Administrative Agent may reasonably
require.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

47

--------------------------------------------------------------------------------

 

 

Section 6.2     Other Events. The Borrowers shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
knows or has reason to know of it: (a)(i) any Default and (ii) any event that
would have a Material Adverse Effect, specifying, in each case, the nature and
anticipated effect thereof and any action proposed to be taken in connection
therewith, or (b) the commencement of, or any material developments in, any
action, investigation, suit, proceeding, audit, claim, demand, order or dispute
with, by or before any Governmental Authority affecting any Group Member or any
property of any Group Member that (i) seeks injunctive or similar relief,
(ii) in the reasonable judgment of the Borrowers, exposes any Group Member to
liability in an aggregate amount in excess of $2,500,000 or (iii) if adversely
determined would have a Material Adverse Effect.

 

Section 6.3     Copies of Notices and Reports. The Borrowers shall promptly
deliver to the Administrative Agent copies of each of the following: (a) all
reports that Holdings transmits to its security holders generally, (b) all
documents that any Group Member files with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc., any securities
exchange or any Governmental Authority exercising similar functions, (c) all
press releases not made available directly to the general public, and (d) any
material document transmitted or received pursuant to, or in connection with,
any Contractual Obligation governing Indebtedness of any Group Member, which in
the case of clauses (a) and (b) are not publicly available on EDGAR.

 

Section 6.4     Other Information. The Borrowers shall provide the
Administrative Agent with (and with respect to any material information or
documents and any information or documents requested by any Lender, the
Administrative Agent shall make available to the Lenders) such other documents
and information with respect to the business, property, condition (financial or
otherwise), legal, financial or corporate or similar affairs or operations of
any Group Member as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request, including,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements or anti-money laundering laws.

 

ARTICLE 7
Affirmative Covenants

 

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

 

Section 7.1     Maintenance of Corporate Existence. Each Group Member (other
than Immaterial Subsidiaries) shall (a) preserve and maintain its legal
existence, except in the consummation of transactions expressly permitted by
Section 8.2, and (b) preserve and maintain its rights (charter and statutory),
privileges, franchises and Permits necessary or desirable in the conduct of its
business, except, in the case of this clause (b), where the failure to do so
would not, in the aggregate, have a Material Adverse Effect.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

48

--------------------------------------------------------------------------------

 

 

Section 7.2     Compliance with Laws, Etc. Each Group Member shall comply with
all applicable Requirements of Law, Contractual Obligations and Permits, except
for such failures to comply that would not, in the aggregate, have a Material
Adverse Effect.

 

Section 7.3     Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
lawful claims that if unpaid would, by the operation of applicable Requirements
of Law, become a Lien upon any Collateral, except, in each case, for those whose
amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Group Member in accordance with GAAP.

 

Section 7.4     Maintenance of Property. Each Group Member (other than
Immaterial Subsidiaries) shall maintain and preserve (a) in good working order
and condition all of its property necessary in the conduct of its business and
(b) all rights, permits, licenses, approvals and privileges (including all
Permits) necessary or used, whether because of its ownership, lease, sublease or
other operation or occupation of property or other conduct of its business, and
shall make all necessary or appropriate filings with, and give all required
notices to, Government Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) above that would not, in the
aggregate, have a Material Adverse Effect. No Inventory shall be used for any
purpose other than demonstration at or in reasonable proximity to a Borrower’s
place of business or at industry trade shows and any such demonstration shall be
in conformity in all material respects with any applicable Requirements of Law.
All Inventory shall be kept at a Borrower’s place of business other than (i)
Inventory used in a demonstration or at an industry trade show in accordance
with the immediately preceding sentence, (ii) Inventory undergoing body work,
upfitting or repairs and (iii) Inventory on consignment in a transaction
permitted under this Section 7.4. Without limitation to Section 8.1, no
Inventory shall be on consignment without the consent of the Administrative
Agent or otherwise subject to a Lien (other than mechanics’, materialmen’s,
repairmen’s or other similar Liens arising by operation of law in the ordinary
course of business which are not delinquent for more than ninety (90) days or
remain payable without penalty or which are being contested in good faith by
proper proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Group Member in accordance with GAAP,
in each case so long as no proceeding to enforce such Lien or marshal such
Collateral has been commenced) in favor of any Person performing such body work
or repairs or any Person at whose location such Inventory is located while
undergoing such body work or repairs. The Borrowers shall use and maintain the
Collateral in compliance with any insurance policies and all applicable
Requirements of Laws.

 

Section 7.5     Maintenance of Insurance. (a) Loan Parties shall at all times
bear all risk of loss, damage to or destruction of the Collateral. Each Group
Member shall maintain or cause to be maintained in full force and effect all
policies of insurance of any kind with respect to the property and businesses of
the Group Members (including policies of life, fire, theft, product liability,
public liability, flood insurance, property damage, other casualty, employee
fidelity, workers’ compensation, business interruption and employee health and
welfare insurance) with financially sound and reputable insurance companies or
associations (in each case that are not Affiliates of any Borrower) of a nature
and providing such coverage as is sufficient in light of the size and character
of the business of the Group Members. Without limiting the foregoing, Loan
Parties agree to procure forthwith and maintain insurance on the Inventory, all
in form and amount and with insurers reasonably satisfactory to Administrative
Agent.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

49

--------------------------------------------------------------------------------

 

 

(b) Each Group Member (other than Immaterial Subsidiaries) shall cause all such
insurance relating to any property or business of any Loan Party to name the
Administrative Agent on behalf of the Secured Parties as additional insured or
loss payee, as appropriate, to provide that Administrative Agent’s interest
therein will not be invalidated by the acts, omissions or neglect of anyone
other than Administrative Agent, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
45 days’ notice thereof to the Administrative Agent. Loan Parties assign to
Administrative Agent all proceeds of such insurance, including returned and
unearned premiums, not to exceed the sum of all amounts payable pursuant hereto.
Loan Parties direct all insurers to make payment of such proceeds jointly
payable to Administrative Agent and the appropriate Loan Party unless the Loan
Parties are legally required to pay such proceeds directly to a third party.

 

Section 7.6     Keeping of Books. Holdings shall keep proper books of record and
account for itself and its Subsidiaries, in which full, true and correct entries
shall be made in accordance with GAAP and all other applicable Requirements of
Law of all financial transactions and the assets and business of each Group
Member.

 

Section 7.7     Access to Books and Property. Each Group Member shall permit the
Administrative Agent, and during the continuance of an Event of Default the
Lenders, and any Related Person of any of them, as often as reasonably
requested, at any reasonable time during normal business hours and with
reasonable advance notice (except that, during the continuance of an Event of
Default, no such notice shall be required) to (a) visit and inspect the property
of each Group Member (other than Immaterial Subsidiaries) and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Group Member (other than Immaterial
Subsidiaries), (b) discuss the affairs, finances and accounts of each Group
Member with any officer or director of any Group Member (other than Immaterial
Subsidiaries)and (c) communicate directly with any registered certified public
accountants (including the Group Members’ Accountants) of any Group Member
(other than Immaterial Subsidiaries). Each Group Member shall authorize their
respective registered certified public accountants (including the Group Members’
Accountants) to communicate directly with the Administrative Agent, and during
the continuance of an Event of Default the Lenders, and their Related Persons
and to disclose to the Administrative Agent, and during the continuance of an
Event of Default the Lenders, and their Related Persons all financial statements
and other documents and information as they might have and the Administrative
Agent or, during the continuance of an Event of Default, any Lender reasonably
requests with respect to any Group Member (other than Immaterial Subsidiaries).
Without limiting the foregoing, (i) each Group Member shall permit the
Administrative Agent and its Related Persons to conduct up to three audits of
its Inventory in any calendar year and shall permit the Lenders to be present at
such audits; and (ii) Holdings and each Group Member (other than Immaterial
Subsidiaries) shall permit the Administrative Agent and its Related Persons to
conduct comprehensive financial audits of the Group Members (other than any
Immaterial Subsidiaries) and shall permit the Lenders to be present at such
audits; provided, however, that, unless an Event of Default has occurred and is
continuing, the Administrative Agent shall not be permitted to conduct more than
one such financial audit in any twelve month period.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

50

--------------------------------------------------------------------------------

 

 

Section 7.8     Use of Proceeds. The proceeds of the New Equipment Loans shall
be used by the Borrowers (and, to the extent distributed to them by the
Borrowers, each other Group Member) solely to finance the purchase of new
Inventory not previously used or sold at retail (including financing of
unencumbered new Inventory previously purchased by the applicable Borrower). The
proceeds of the Used Equipment Loans shall be used by the Borrowers (and, to the
extent distributed to them by the Borrowers, each other Group Member) solely to
finance the purchase of used Inventory and Inventory previously sold at retail
(including financing of unencumbered used or previously sold Inventory
previously purchased by the applicable Borrower). The proceeds of the Working
Capital Loans shall be used by the Borrowers (and, to the extent distributed to
them by the Borrowers, each other Group Member) for working capital and other
general corporate purposes.

 

Section 7.9     Future Borrowers. In the event that, subsequent to the
Restatement Date, any Person becomes a Domestic Subsidiary of the Borrower
Representative, other than Immaterial Subsidiaries, then such Person shall
become a Borrower under this Agreement upon (i) the Administrative Agent’s
receipt of a joinder to this Agreement, in form and substance reasonably
satisfactory to Administrative Agent and duly executed by such Person, and the
Administrative Agent’s receipt of all relevant documentation with respect
thereto as such Person would have been required to provide and take if such
Person had been a Borrower on the Restatement Date and (ii) completion of all
actions with respect to this Agreement as such Person would have been required
to provide and take if such Person had been a Borrower on the Restatement Date.
Notwithstanding the foregoing, no Foreign Subsidiary of the Borrower
Representative may become a Borrower hereunder without the prior written consent
of all Lenders.

 

ARTICLE 8
Negative Covenants

 

Each of Holdings and each Borrower agrees that as long as any Obligation (other
than contingent indemnification Obligations to the extent no claim giving rise
thereto has been asserted) or any Commitment remains outstanding:

 

Section 8.1     Liens. No Group Member shall incur, maintain or otherwise suffer
to exist any Lien upon or with respect to any of the Collateral, whether now
owned or hereafter acquired, or assign any right to receive income or profits in
connection with the Collateral, except (i) Liens securing the Obligations, (ii)
mechanics’, materialmen’s, repairmen’s or other similar Liens arising by
operation of law in the ordinary course of business which are not delinquent for
more than ninety (90) days or remain payable without penalty or which are being
contested in good faith by proper proceedings diligently conducted and for which
adequate reserves are maintained on the books of the appropriate Group Member in
accordance with GAAP, in each case so long as no proceeding to enforce such Lien
or marshall such Collateral has been commenced, (iii) Liens on Parts Inventory,
(iv) Liens on Collateral subject to a consignment permitted under Section 7.4
(provided, that such Liens are junior to the Liens securing the Obligations),
(v) Liens securing Permitted Third Party Financing, and (vi) Liens securing the
Formula Revolver Debt to the extent permitted under the Intercreditor Agreement;
provided, that any Lien securing the Formula Revolver Debt in any present and
future Inventory of Holdings or any Borrower, together with all attachments,
accessories, exchanges and additions to (including replacement parts installed
in or repairs to) any such Inventory, and all chattel paper, documents,
certificates of title, certificates of origin, general intangibles, instruments,
accounts and contract rights now existing or hereafter arising with respect
thereto shall be junior and subordinate to the Lien granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

51

--------------------------------------------------------------------------------

 

 

Section 8.2     Fundamental Changes. Unless consented to by the Administrative
Agent, such consent not to be unreasonably withheld, no Group Member shall
merge, consolidate or amalgamate with any Person or Sell, lease as lessor,
transfer or otherwise dispose of all or substantially all of its property, other
than (i) the merger, consolidation or amalgamation of any Borrower with another
Borrower or any Subsidiary of the Borrowers into any Borrower and (ii) the
merger, consolidation or amalgamation of any Borrower with any Person that is
not a Borrower so long as (A) such Borrower is the surviving entity or, if the
surviving entity is not the Borrower, such surviving entity executes a joinder
to this agreement, in form and substance satisfactory to Administrative Agent,
and (B) no Default or Event of Default results therefrom. Unless consented to by
the Administrative Agent, such consent not to be unreasonably withheld, the
Borrower Representative shall not, and shall not permit the Group Members to,
sell all or substantially all of the Consolidated assets of the Borrower
Representative and its Subsidiaries.

 

Section 8.3     Change in Nature of Business. No Group Member (other than
Immaterial Subsidiaries) shall carry on any business, operations or activities
(whether directly, through a joint venture, in connection with an acquisition or
otherwise) substantially different from those carried on by the Borrowers and
their Subsidiaries at the date hereof and business, operations and activities
reasonably related thereto.

 

Section 8.4     Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrowers that
is not a Loan Party (including Guaranty Obligations with respect to any
obligation of any such Affiliate), except for (x) transactions in the ordinary
course of business on a basis no less favorable in the aggregate to such Group
Member as would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of the Borrowers and (y) the Canadian Guaranty. No Group
Member shall use proceeds of any Loan to make payments, directly or indirectly,
to Bank of Montreal, in respect of the Canadian Guaranty or otherwise.

 

Section 8.5     Modification of Certain Documents; Change in Jurisdiction of
Organization. No Group Member (other than Immaterial Subsidiaries) shall waive
or otherwise modify any term of any Constituent Document of any Group Member
(other than Immaterial Subsidiaries) except for those modifications and waivers
that do not materially affect the rights and privileges of any Group Member or
any Secured Party under the Loan Documents or in the Collateral. No Group Member
(other than Immaterial Subsidiaries) will change its jurisdiction of
organization if it is a corporation, limited liability company, limited
partnership or other registered organization without giving the Administrative
Agent at least thirty (30) days’ prior written notice.

 

Section 8.6     Accounting Changes; Fiscal Year. No Group Member shall change
its (a) accounting treatment or reporting practices, except as required by GAAP
or any Requirement of Law, or (b) its Fiscal Year or its method for determining
Fiscal Quarters.

 

Section 8.7     Margin Regulations. No Group Member shall use all or any portion
of the proceeds of any credit extended hereunder to purchase or carry margin
stock (within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

52

--------------------------------------------------------------------------------

 

 

ARTICLE 9
Events Of Default

 

Section 9.1     Definition. Each of the following shall be an “Event of
Default”:

 

(a)     the Borrowers shall fail to pay any (i) principal of any Loan, (ii)
interest on any Loan, (iii) fee under any Loan Document, or (iv) other
Obligation, in each case when the same becomes due and payable and such
non-payment continues for a period of ten days after the due date therefor; or

 

(b)     any representation, warranty or certification made or deemed made by or
on behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (or in any respect if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) when made or deemed made; or

 

(c)     any Loan Party shall fail to comply with (i) any provision of Article 5
(Financial Covenants), Section 6.1 (Financial Statements), Section 6.2(a)(i)
(Notice of Default), Section 7.1 (Maintenance of Corporate Existence) or
Article 8 (Negative Covenants) or (ii) any other provision of any Loan Document
if, in the case of this clause (ii), such failure shall remain unremedied for 30
days after the earlier of (A) the date on which a Responsible Officer of any
Borrower becomes aware of such failure and (B) the date on which notice thereof
shall have been given to the Borrower Representative by the Administrative Agent
or the Required Lenders; or

 

(d)     (i) any Group Member (other than Immaterial Subsidiaries) shall fail to
make any payment when due (whether due because of scheduled maturity, required
repayment and prepayment provisions, acceleration, demand or otherwise) on any
Indebtedness of any Group Member (other than Immaterial Subsidiaries) other than
the Obligations and, in each case, such failure relates to Indebtedness having a
principal amount of $10,000,000 or more, (ii) any other event shall occur or
condition shall exist under any Contractual Obligation relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness, (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required repayment or prepayment), prior to the stated maturity
thereof, or (iv) any “Event of Default” (however defined) shall occur under the
Formula Revolver Loan Agreement; or

 

(e)     (i) any Group Member (other than Immaterial Subsidiaries) shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally or shall make a general assignment for the
benefit of creditors, (ii) any proceeding shall be instituted by or against any
Group Member (other than Immaterial Subsidiaries) seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member (other than Immaterial
Subsidiaries), either such proceedings shall remain undismissed or unstayed for
a period of 60 days or more or any action sought in such proceedings shall occur
or (iii) any Group Member (other than Immaterial Subsidiaries) shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

53

--------------------------------------------------------------------------------

 

 

(f)     one or more judgments, orders or decrees (or other similar process)
shall be rendered against any Group Member (other than Immaterial Subsidiaries)
(i)(A) in the case of money judgments, orders and decrees, involving an
aggregate amount (excluding amounts adequately covered by insurance payable to
any Group Member (other than Immaterial Subsidiaries), to the extent the
relevant insurer has not denied coverage therefor) in excess of $10,000,000 or
(B) otherwise, that would have, in the aggregate, a Material Adverse Effect and
(ii)(A) enforcement proceedings shall have been commenced by any creditor upon
any such judgment, order or decree or (B) such judgment, order or decree shall
not have been vacated or discharged for a period of 30 consecutive days and
there shall not be in effect (by reason of a pending appeal or otherwise) any
stay of enforcement thereof; or

 

(g)     except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) any
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any Loan
Party party thereto or (ii) any Loan Document purporting to grant a Lien to
secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any Collateral
purported to be covered thereby or such Lien (except in the case of Company
Vehicles prior to compliance with applicable certificate of title laws) shall
fail or cease to be a perfected Lien with the priority required in the relevant
Loan Document, or any Group Member shall state in writing that any of the events
described in clause (i) or (ii) above shall have occurred; or

 

(h)     any Borrower shall permit another financing source to commence financing
Inventory (other than (i) construction equipment, and (ii) Permitted Third Party
Financing); or

 

(i)     any Collateral having a value in excess of one percent of the Collateral
is attached and such attachment is not contested and or resolved within ninety
(90) days thereof and if part of the Collateral, paid off after such ninety (90)
day period; or

 

(j)     there shall occur any Material Adverse Effect; or

 

(k)     any Person in control of any Group Member is accused or alleged or
charged (whether or not subsequently arraigned, indicted or convicted) by any
Governmental Authority to have used any Inventory in connection with the
commission of any crime (other than a misdemeanor moving violation); or

 

(l)     there shall occur any Change of Control; or

 

(m)     the occurrence of one or more ERISA Events that have had, or could
reasonably be expected to result in liability which would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

54

--------------------------------------------------------------------------------

 

 

Section 9.2     Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by notice to the Borrowers and in addition to any other right or
remedy provided under any Loan Document or by any applicable Requirement of Law,
do each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan, (b) declare
immediately due and payable all or part of any Obligation (including any accrued
but unpaid interest thereon), whereupon the same shall become immediately due
and payable, without presentment, demand, protest or further notice or other
requirements of any kind, all of which are hereby expressly waived by Holdings
and each Borrower (and, to the extent provided in any other Loan Document, other
Loan Parties), (c) cancel any insurance purchased by the Administrative Agent
and credit any refund to the Obligations, and (d) exercise all of the rights and
remedies of a secured party under the Uniform Commercial Code and any other
applicable laws, including, without limitation, the right to require the Loan
Parties to assemble the Collateral and deliver it to the Administrative Agent at
a place to be designated by the Administrative Agent which is reasonably
convenient to both parties; provided, however, that, effective immediately upon
the occurrence of the Events of Default specified in Section 9.1(e)(ii), (x) the
Commitments of each Lender to make Loans shall automatically be terminated and
(y) each Obligation (including in each case all accrued but unpaid interest
thereon) shall automatically become and be due and payable, without presentment,
demand, protest or further notice or other requirement of any kind, all of which
are hereby expressly waived by Holdings and each Borrower (and, to the extent
provided in any other Loan Document, any other Loan Party).

 

ARTICLE 10
The Administrative Agent

 

Section 10.1     Appointment and Duties. Appointment of Administrative Agent.
Each Lender hereby appoints BHB (together with any successor Administrative
Agent pursuant to Section 10.9) as the Administrative Agent hereunder and
authorizes the Administrative Agent to (i) execute and deliver the Loan
Documents, (ii) accept delivery of the Loan Documents on its behalf from any
Group Member, (iii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (iv) exercise such powers as
are reasonably incidental thereto.

 

(b)     Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Lenders
with respect to all payments and collections arising in connection with the Loan
Documents (including in any proceeding described in Section 9.1(e)(ii) or any
other bankruptcy, insolvency or similar proceeding), and each Person making any
payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Administrative Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding
(but not to vote, consent or otherwise act on behalf of such Secured Party),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Administrative Agent and the other Secured Parties with
respect to the Collateral, whether under the Loan Documents, applicable
Requirements of Law or otherwise and (vii) execute any amendment, consent or
waiver under the Loan Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that the
Administrative Agent hereby appoints, authorizes and directs each Lender to act
as collateral sub-agent for the Administrative Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and Cash
Equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Administrative Agent, and each Lender hereby agrees to take such further
actions to the extent, and only to the extent, so authorized and directed.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

55

--------------------------------------------------------------------------------

 

 

(c)     Limited Duties. Under the Loan Documents, the Administrative Agent (i)
is acting solely on behalf of the Lenders (except to the limited extent provided
in Section 2.14(b) with respect to the Register and in Section 10.6), with
duties that are entirely administrative in nature, notwithstanding the use of
the defined term “Administrative Agent”, the terms “agent”, “administrative
agent” and “collateral agent” and similar terms in any Loan Document to refer to
the Administrative Agent, which terms are used for title purposes only, (ii) is
not assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender or
any other Secured Party and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Lender hereby waives and agrees not to assert any claim
against the Administrative Agent based on the roles, duties and legal
relationships expressly disclaimed in clauses (i) through (iii) above.

 

Section 10.2     Binding Effect. Each Lender agrees that (i) any action taken by
the Administrative Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents, (ii) any action taken by the Administrative Agent in
reliance upon the instructions of Required Lenders (or, where so required, such
greater proportion) and (iii) the exercise by the Administrative Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

 

Section 10.3     Use of Discretion. No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).

 

(b)     Right Not to Follow Certain Instructions. Notwithstanding clause (a)
above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

56

--------------------------------------------------------------------------------

 

 

Section 10.4     Delegation of Rights and Duties. The Administrative Agent may,
upon any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article 10 to the extent
provided by the Administrative Agent.

 

Section 10.5     Reliance and Liability. The Administrative Agent may, without
incurring any liability hereunder, (i) rely on the Register to the extent set
forth in Section 2.14, (ii) consult with any of its Related Persons and, whether
or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, any Loan Party)
and (iii) rely and act upon any document and information (including those
transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)     None of the Administrative Agent and its Related Persons shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, Holdings and the Borrowers
hereby waive and shall not assert (and each of Holdings and the Borrowers shall
cause each other Loan Party to waive and agree not to assert) any right, claim
or cause of action based thereon, except to the extent of liabilities resulting
primarily from the gross negligence or willful misconduct of the Administrative
Agent or, as the case may be, such Related Person (each as determined in a
final, non-appealable judgment by a court of competent jurisdiction) in
connection with the duties expressly set forth herein. Without limiting the
foregoing, the Administrative Agent:

 

(i)     shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);

 

(ii)     shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;

 

(iii)     makes no warranty or representation, and shall not be responsible, to
any Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents;

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

57

--------------------------------------------------------------------------------

 

 

(iv)     shall not be responsible or liable for any election to make or not make
any Revolving Loan or any other Loan, regardless of the credit profile of any
Borrower or the Borrowers generally at the time of such Loan, any information
known or that should have been known by the Administrative Agent at the time of
such Loan, the Borrowers’ failure to comply with the terms of this Agreement or
any other matter; and

 

(v)     shall not have any duty to ascertain or to inquire as to the performance
or observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower Representative or any Lender describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);

 

and, for each of the items set forth in clauses (i) through (v) above, each
Lender, Holdings and the Borrowers hereby waives and agrees not to assert (and
each of Holdings and the Borrowers shall cause each other Loan Party to waive
and agree not to assert) any right, claim or cause of action it might have
against the Administrative Agent based thereon. Each Lender acknowledges and
agrees that Revolving Loans will be made at the election of the Administrative
Agent, acting in its sole discretion, but the Administrative Agent shall not be
liable to any Lender due to or in connection with such election to make or not
make any Revolving Loan and each Lender completely absolves the Administrative
Agent of any responsibility or liability due to or in connection with such
election to make or not make any Revolving Loan.

 

Section 10.6     Administrative Agent Individually. The Administrative Agent and
its Affiliates may make loans and other extensions of credit to, acquire Stock
and Stock Equivalents of, engage in any kind of business with, any Loan Party or
Affiliate thereof as though it were not acting as Administrative Agent and may
receive separate fees and other payments therefor. To the extent the
Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender” and “Required Lender” and any similar
terms shall, except where otherwise expressly provided in any Loan Document,
include, without limitation, the Administrative Agent or such Affiliate, as the
case may be, in its individual capacity as Lender, or as one of the Required
Lenders.

 

Section 10.7     Lender Credit Decision. Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Lender or
any of its Related Persons or upon any document (including the Disclosure
Documents) solely or in part because such document was transmitted by the
Administrative Agent or any of its Related Persons, conduct its own independent
investigation of the financial condition and affairs of each Loan Party and make
and continue to make its own credit decisions in connection with entering into,
and taking or not taking any action under, any Loan Document or with respect to
any transaction contemplated in any Loan Document, in each case based on such
documents and information as it shall deem appropriate. Except for documents
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party that may come in to the possession of the Administrative Agent or any of
its Related Persons.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

58

--------------------------------------------------------------------------------

 

 

Section 10.8     Expenses; Indemnities. Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share of any costs and expenses (including fees, charges and disbursements of
financial, legal and other advisors and Other Taxes paid in the name of, or on
behalf of, any Loan Party) that may be incurred by the Administrative Agent or
any of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement (whether through negotiations, through any work-out, bankruptcy,
restructuring or other legal or other proceeding or otherwise) of, or legal
advice in respect of its rights or responsibilities under, any Loan Document.

 

(b)     Each Lender further agrees to indemnify the Administrative Agent and
each of its Related Persons (to the extent not reimbursed by any Loan Party),
from and against such Lender’s aggregate Pro Rata Share of the Liabilities
(including taxes, interests and penalties imposed for not properly withholding
or backup withholding on payments made to on or for the account of any Lender)
that may be imposed on, incurred by or asserted against the Administrative Agent
or any of its Related Persons in any matter relating to or arising out of, in
connection with or as a result of any Loan Document or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by the Administrative Agent
or any of its Related Persons under or with respect to any of the foregoing;
provided, however, that no Lender shall be liable to the Administrative Agent or
any of its Related Persons to the extent such liability has resulted primarily
from the gross negligence or willful misconduct of the Administrative Agent or,
as the case may be, such Related Person, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.

 

(c)     To the extent required by any applicable law, the Administrative Agent
may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If any payment has been made to any Lender by the
Administrative Agent without the applicable withholding Tax being withheld from
such payment and the Administrative Agent has paid over the applicable
withholding Tax to the Internal Revenue Service or any other Governmental
Authority, or the Internal Revenue Service or any other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

59

--------------------------------------------------------------------------------

 

 

Section 10.9     Resignation of Administrative Agent. The Administrative Agent
may resign at any time by delivering notice of such resignation to the Lenders
and the Borrower Representative, effective on the earlier to occur of (i) the
expiration of thirty (30) days after such notice is delivered, (ii) the
appointment by retiring Administrative Agent of a successor Administrative Agent
from among the Lenders (as provided for below) and (iii) the appointment by the
Required Lenders of a successor Administrative Agent (as provided for below). If
the Administrative Agent delivers any such notice, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If, within 30 days
after the retiring Administrative Agent having given notice of resignation, no
successor Administrative Agent has been appointed by the Required Lenders that
has accepted such appointment, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent. Each
appointment under this clause (a) shall be subject to the prior consent of the
Borrower Representative, which consent may not be unreasonably withheld, delayed
or conditioned, but which shall not be required during the continuance of an
Event of Default.

 

(b)     Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of any
Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 10.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.

 

(c)     Notwithstanding anything to the contrary set forth in this Section 10.9
or any other provision of this Agreement or any other Loan Document, each of the
Administrative Agent and Swingline Lender may resign and any Permitted
Transferee may be appointed the successor Administrative Agent and Swingline
Lender, without the consent of any Borrower, any Lender or any other Person and,
upon such resignation and appointment, the applicable Permitted Transferee shall
succeed to all benefits, rights and privileges of the Administrative Agent, and
Swingline Lender, as applicable, and shall assume all duties and obligations of
the Administrative Agent and Swingline Lender, in each case, to the same extent
as any other successor Administrative Agent and Swingline Lender. Except as
otherwise expressly provided in this clause (c), each of the provisions of this
Section 10.9 shall apply to the Administrative Agent, and Swingline Lender and
any Permitted Transferee, in its capacity as successor Administrative Agent and
Swingline Lender.

 

Section 10.10     Release of Collateral or Guarantors. Each Lender hereby
consents to the automatic release and hereby directs the Administrative Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:

 

(a)     any Subsidiary of any Borrower from its guaranty of any Obligation of
any Loan Party if all of the Securities of such Subsidiary owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), to the extent that, after giving effect to such Sale,
such Subsidiary would not be a Borrower hereunder or required to guaranty any
Obligations; and

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

60

--------------------------------------------------------------------------------

 

 

(b)     any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent) and (ii) all of the Collateral and all Loan Parties, upon (A)
termination of the Commitments, (B) payment and satisfaction in full of all
Loans and all other Obligations that the Administrative Agent has been notified
in writing are then due and payable by the holder of such Obligation, (C)
deposit of cash collateral with respect to all contingent Obligations (excluding
contingent Obligations as to which no claim has been asserted), in amounts and
on terms and conditions and with parties reasonably satisfactory to the
Administrative Agent and each Indemnitee that is owed such Obligations and (D)
to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
acceptable to the Administrative Agent.

 

Each Lender hereby directs the Administrative Agent, and the Administrative
Agent hereby agrees, upon receipt of reasonable advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 10.10.

 

ARTICLE 11
Miscellaneous

 

Section 11.1     Amendments, Waivers, Etc. No amendment or waiver of any
provision of any Loan Document and no consent to any departure by any Loan Party
therefrom shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Borrowers (or by the Borrower Representative with the
consent of the Borrowers); provided, however, that no amendment, consent or
waiver shall, unless in writing and signed by each Lender directly affected
thereby (or by the Administrative Agent with the consent of such Lender), in
addition to any other Person the signature of which is otherwise required
pursuant to any Loan Document, do any of the following:

 

(i)     increase any Commitment of such Lender or subject such Lender to any
additional obligation;

 

(ii)     reduce (A) the principal amount of, the interest rate on, or any
obligation of the Borrowers to repay (whether or not on a fixed date), any
outstanding Loan owing to such Lender, (B) any accrued interest payable to such
Lender or (C) any other amount payable to such Lender; provided, however, that
this clause (ii) does not apply to (x) any change to any provision increasing
any interest rate or fee during the continuance of an Event of Default or to any
payment of any such increase or (y) any modification to any financial covenant
set forth in Article 5 or in any definition set forth therein or principally
used therein;

 

(iii)     except as expressly set forth in this Agreement, waive or postpone any
scheduled maturity date or other scheduled date fixed for the payment, in whole
or in part, of principal of or interest on any Loan, fee or other amount owing
to such Lender or for the reduction of any Commitment of such Lender;

 

(iv)     except as provided in Section 10.10, release, or subordinate the
Administrative Agent’s Lien in, all or substantially all of the Collateral or
release any Guarantor from its guaranty of any Obligation of the Borrowers;

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

61

--------------------------------------------------------------------------------

 

 

(v)     reduce or increase the proportion of Lenders required for the Lenders
(or any subset thereof) to take any action hereunder or change the definition of
the terms “Required Lenders”, or “Pro Rata Share”;

 

(vi)     amend Section 2.7 (Optional Prepayments), Section 2.8 (Mandatory
Repayments), Section 2.12 (Application of Payments), Section 10.10 (Release of
Collateral or Guarantors), Section 11.9 (Sharing of Payments, Etc.) or this
Section 11.1; or

 

(vii)     amend Section 7.9 to permit a Foreign Subsidiary of the Borrower
Representative to become a Borrower hereunder without the prior written consent
of all Lenders;

 

and provided, further, that (y) no amendment, waiver or consent shall affect the
rights or duties under any Loan Document of, or any payment to, the
Administrative Agent (or otherwise modify any provision of Article 10 or the
application thereof), unless in writing and signed by the Administrative Agent
in addition to any signature otherwise required and (z) the consent of the
Borrowers shall not be required to change any order of priority set forth in
Section 2.12.

 

(b)     Each waiver or consent under any Loan Document shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

 

(c)     Notwithstanding anything to the contrary herein, this Agreement may be
amended (or amended and restated) without the consent of any Lender (but with
the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated, such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

 

Section 11.2     Assignments and Participations; Binding Effect. Binding Effect.
This Agreement shall become effective when it shall have been executed by
Holdings, the Borrowers and the Administrative Agent and when the Administrative
Agent shall have been notified by each Lender that such Lender has executed it.
Thereafter, it shall be binding upon and inure to the benefit of, but only to
the benefit of, Holdings, the Borrowers (in each case except for Article 10),
the Administrative Agent, each Lender and each other Indemnitee and, in each
case, their respective successors and permitted assigns. Except as expressly
provided in any Loan Document (including in Section 10.9 hereof), none of
Holdings, the Borrowers or the Administrative Agent shall have the right to
assign any rights or obligations hereunder or any interest herein.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

62

--------------------------------------------------------------------------------

 

 

(b)     Right to Assign. Each Lender may sell, transfer, negotiate or assign all
or a portion of its rights and obligations hereunder (including all or a portion
of its Commitments and its rights and obligations with respect to Loans) to (i)
any existing Lender (other than a Non-Funding Lender), (ii) any Affiliate or
Approved Fund of any existing Lender (other than a Non-Funding Lender), (iii)
any Permitted Transferee or (iv) any other Person (other than the Borrower
Representative or its Affiliates) acceptable (which acceptance shall not be
unreasonably withheld or delayed) to the Administrative Agent and, so long as no
Event of Default is continuing, the Borrower Representative (which consent shall
be deemed to have been granted unless the Borrower Representative shall have
objected thereto by written notice to the Administrative Agent within 10
Business Days after having received notice thereof); provided, however, that (x)
the aggregate outstanding principal amount (determined as of the effective date
of the applicable Assignment) of the Loans, and Commitments subject to any such
Sale shall be in a minimum amount of $1,000,000, unless such Sale is made to an
existing Lender or an Affiliate or Approved Fund of any existing Lender, is of
the assignor’s (together with its Affiliates and Approved Funds) entire interest
or is made with the prior consent of the Administrative Agent and (y) such Sales
by Lenders who are Non-Funding Lenders due to clause (a) of the definition of
Non-Funding Lender shall be subject to the Administrative Agent’s prior written
consent in all instances, unless in connection with such sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status. The
Administrative Agent’s refusal to accept a Sale to a Loan Party, an Affiliate of
a Loan Party, or to a Person that would be (or could reasonably be expected to
become) a Non-Funding Lender, or the imposition of conditions or limitations
(including limitations on voting) upon Sales to such Persons, shall not be
deemed to be unreasonable.

 

(c)     Procedure. The parties to each Sale made in reliance on clause (b) above
shall execute and deliver to the Administrative Agent an Assignment via an
electronic settlement system designated by the Administrative Agent (or if
previously agreed with the Administrative Agent, via a manual execution and
delivery of the assignment) evidencing such Sale, any tax forms required to be
delivered pursuant to Section 2.17(e) and payment of an assignment fee in the
amount of $3,500, provided that (1) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, (2) if a Sale by a Lender is made to
an assignee that is not an Affiliate or Approved Fund of such assignor Lender,
and concurrently to one or more Affiliates or Approved Funds of such assignee,
then only one assignment fee of $3,500 shall be due in connection with such Sale
and (3) if a Sale by BHB or a Permitted Transferee is made to a Permitted
Transferee, then no assignment fee shall be due in connection with such Sale.
Upon receipt of all the foregoing, and conditioned upon such receipt and, if
such assignment is made in accordance with Section 11.2(b)(iv), upon the
Administrative Agent consenting to such Assignment, from and after the effective
date specified in such Assignment, the Administrative Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

 

(d)     Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender
and (ii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article 10,
Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments).

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

63

--------------------------------------------------------------------------------

 

 

(e)     Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Administrative Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Securities by notice to the Administrative Agent; provided, however, that no
such holder or trustee, whether because of such grant or assignment or any
foreclosure thereon (unless such foreclosure is made through an assignment in
accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.

 

Section 11.3     Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrowers and Holdings agree to pay or reimburse upon demand (a)
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with COMS® or any other E-System and allocated
to the credit facilities contemplated by this Agreement by the Administrative
Agent in its sole discretion and fees, charges and disbursements of the
auditors, appraisers, printers and other of their Related Persons retained by or
on behalf of any of them or any of their Related Persons, (b) the Administrative
Agent for all reasonable costs and expenses incurred by it or any of its Related
Persons in connection with internal audit reviews, field examinations and
Collateral examinations (which shall be reimbursed, in addition to the
out-of-pocket costs and expenses of such examiners, at the per diem rate per
individual charged by the Administrative Agent for its examiners), (c) each of
the Administrative Agent and its Related Persons for all costs and expenses
incurred in connection with (i) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (ii) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy
or (iii) the commencement, defense, conduct of, intervention in, or the taking
of any other action with respect to, any proceeding (including any bankruptcy or
insolvency proceeding) related to any Group Member, Loan Document, Obligation
(or the response to and preparation for any subpoena or request for document
production relating thereto) and (d) fees and disbursements of one law firm on
behalf of all Lenders (other than the Administrative Agent) incurred in
connection with any matters referred to in clause (c) above.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

64

--------------------------------------------------------------------------------

 

 

Section 11.4     Indemnities. Each Borrower agrees to indemnify, hold harmless
and defend the Administrative Agent, each Lender and each of their respective
Related Persons (each such Person being an “Indemnitee”) from and against all
Liabilities (including brokerage commissions, fees and other compensation) that
may be imposed on, incurred by or asserted against any such Indemnitee in any
matter relating to or arising out of, in connection with or as a result of (i)
any Loan Document, any Disclosure Document, any Obligation (or the repayment
thereof), the use or intended use of the proceeds of any Loan, or any securities
filing of, or with respect to, any Group Member, (ii) any commitment letter,
proposal letter or term sheet with any Person or any Contractual Obligation,
arrangement or understanding with any broker, finder or consultant, in each case
entered into by or on behalf of any Group Member or any Affiliate of any of them
in connection with any of the foregoing and any Contractual Obligation entered
into in connection with any E-Systems or other Electronic Transmissions, (iii)
any actual or prospective investigation, litigation or other proceeding, whether
or not brought by any such Indemnitee or any of its Related Persons, any holders
of Securities or creditors (and including attorneys’ fees in any case), whether
or not any such Indemnitee, Related Person, holder or creditor is a party
thereto, and whether or not based on any securities or commercial law or
regulation or any other Requirement of Law or theory thereof, including common
law, equity, contract, tort or otherwise, or (iv) any other act, event or
transaction related, contemplated in or attendant to any of the foregoing
(collectively, the “Indemnified Matters”); provided, however, that no Borrower
shall have any liability under this Section 11.4 to any Indemnitee with respect
to any Indemnified Matter, and no Indemnitee shall have any liability with
respect to any Indemnified Matter other than (to the extent otherwise liable),
to the extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
Holdings and each Borrower waives and agrees not to assert against any
Indemnitee, and shall cause each other Loan Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person.

 

Section 11.5     Survival. Any indemnification or other protection provided to
any Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs), Article 10 (The Administrative Agent),
Section 11.3 (Costs and Expenses), Section 11.4 (Indemnities) or this
Section 11.5) and all representations and warranties made in any Loan Document
shall (A) survive the termination of the Commitments and the payment in full of
other Obligations and (B) inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

Section 11.6     Limitation of Liability for Certain Damages. In no event shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings). Each of Holdings and each Borrower hereby waives, releases
and agrees (and shall cause each other Loan Party to waive, release and agree)
not to sue upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

 

Section 11.7     Lender-Creditor Relationship. The relationship between the
Lenders and the Administrative Agent, on the one hand, and the Loan Parties, on
the other hand, is solely that of lender and creditor. No Secured Party has any
fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Loan Parties by virtue of, any Loan Document or any
transaction contemplated therein.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

65

--------------------------------------------------------------------------------

 

 

Section 11.8     Right of Setoff. Each of the Administrative Agent, each Lender
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
Holdings and the Borrowers), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender or any of their respective Affiliates to
or for the credit or the account of Holdings or any Borrower against any
Obligation of any Loan Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured. Each of the Administrative Agent and
each Lender agrees promptly to notify the Borrower Representative and the
Administrative Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice shall
not affect the validity of such setoff and application. The rights under this
Section 11.8 are in addition to any other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Lenders and their
Affiliates and other Secured Parties may have.

 

Section 11.9     Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs), 2.17 (Taxes), 2.18 (Substitution of Lenders) and 11.2 (Assignments and
Participations; Binding Effect) and such payment exceeds the amount such Lender
would have been entitled to receive if all payments had gone to, and been
distributed by, the Administrative Agent in accordance with the provisions of
the Loan Documents, such Lender shall purchase for cash from other Secured
Parties such participations in their Obligations as necessary for such Lender to
share such excess payment with such Secured Parties to ensure such payment is
applied as though it had been received by the Administrative Agent and applied
in accordance with this Agreement (or, if such application would then be at the
discretion of the Borrowers, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender in whole or in part, such purchase shall be rescinded
and the purchase price therefor shall be returned to such Lender without
interest and (b) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrowers in the amount of such
participation. If a Non-Funding Lender receives any such payment as described in
the previous sentence, such Lender shall turn over such payments to Agent.

 

Section 11.10     Marshaling; Payments Set Aside. No Secured Party shall be
under any obligation to marshal any property in favor of any Loan Party or any
other party or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from any Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

66

--------------------------------------------------------------------------------

 

 

Section 11.11     Notices. Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and (i)
addressed to (A) if to Holdings or the Borrowers, to Rush Enterprises, Inc., 555
IH 35 South, Suite 500, New Braunfels, Texas 78130, Attention: Steven Keller,
Chief Financial Officer, Tel: (830) 626-5256, Fax: (830) 626-5307, with copy to
Rush Enterprises, Inc., 555 IH 35 South, Suite 500, New Braunfels, Texas 78130,
Attention: Derrek Weaver, General Counsel, Tel: (830) 626-5929, Fax: (830)
626-5307, (B) if to the Administrative Agent, to BMO Harris Bank N.A., 300 E.
John W. Carpenter Freeway, Suite 510, Irving, TX 75062, Attention: Charlie
Price/Senior Risk Officer, Tel: (469) 586-2264, Fax: (469) 519-2424, with a copy
to BMO Harris Bank N.A., 300 E. John W. Carpenter Freeway, Suite 510, Irving, TX
75062, Attention: William E. Wilson, Associate General Counsel/Vice President,
and (C) otherwise to the party to be notified at its address specified opposite
its name on Schedule II or on the signature page of any applicable Assignment,
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of the Borrowers and the Administrative Agent, to the other parties
hereto and (B) in the case of all other parties, to the Borrower Representative
and the Administrative Agent; provided that (x) any Request for Equipment
Borrowing with respect to any franchised or name brand Inventory shall be given
by facsimile or email and addressed to Theresa White, BMO Harris Bank N.A.,
Telephone: 469-586-2190, Fax: 469-519-4112, email: theresa.white@bmotf.com, (y)
any manufacturer of Inventory may provide notice of a sale of such Inventory to
a Borrower and a related New Equipment Loan by use of the COMS® system and (z)
any Request for Working Capital Borrowing or Request for Equipment Borrowing not
made pursuant to clause (x) or clause (y) shall be given by email or fax to the
Administrative Agent as provided in clause (i)(B) above.

 

(b)     Effectiveness. All communications described in clause (a) above and all
other notices, demands, requests and other communications made in connection
with this Agreement shall be effective and be deemed to have been received (i)
if delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one Business Day after delivery to such courier service, (iii)
if delivered by mail, when deposited in the mails, (iv) if delivered by
facsimile (other than to post to an E-System pursuant to clause (a)(v) below),
upon sender’s receipt of confirmation of proper transmission, and (v) if
delivered by posting to any E-System, on the later of the date of such posting
in an appropriate location and the date access to such posting is given to the
recipient thereof in accordance with the standard procedures applicable to such
E-System; provided, however, that no communications to the Administrative Agent
pursuant to Article 2 or Article 10 shall be effective until received by the
Administrative Agent.

 

Section 11.12      Electronic Transmissions. Authorization. Subject to the
provisions of Section 11.11(a), each of the Administrative Agent, Holdings, the
Borrowers, the Lenders and each of their Related Persons is authorized (but not
required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each of Holdings, each Borrower and each
Secured Party hereby acknowledges and agrees, and each of Holdings and each
Borrower shall cause each other Group Member to acknowledge and agree, that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

67

--------------------------------------------------------------------------------

 

 

(b)     Signatures. Subject to the provisions of Section 11.11(a), (i)(A) no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each PDF or other digital signature on any such posting
shall be deemed sufficient to satisfy any requirement for a “signature” and
(C) each such posting shall be deemed sufficient to satisfy any requirement for
a “writing”, in each case including pursuant to any Loan Document, any
applicable provision of any UCC, the federal Uniform Electronic Transactions
Act, the Electronic Signatures in Global and National Commerce Act and any
substantive or procedural Requirement of Law governing such subject matter, (ii)
each such posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, a PDF or other digital
signature, upon which each Secured Party and Loan Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or a PDF or other digital signature shall, for all
intents and purposes, have the same effect and weight as a signed paper original
and (iv) each party hereto or beneficiary hereto agrees not to contest the
validity or enforceability of any posting on any E-System or PDF or other
digital signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or PDF or other digital
signature has been altered after transmission.

 

(c)      Separate Agreements. All uses of an E-System (including, without
limitation, the COMS® system) shall be governed by and subject to, in addition
to Section 11.11 and this Section 11.12, separate terms and conditions posted or
referenced in such E-System and related Contractual Obligations executed by
Secured Parties and Group Members in connection with the use of such E-System.

 

(d)     Limitation of Liability. All E-Systems and Electronic Transmissions
shall be provided “as is” and “as available”. None of Administrative Agent or
any of its Related Persons warrants the accuracy, adequacy or completeness of
any E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein. No warranty of any kind is made by the
Administrative Agent or any of its Related Persons in connection with any
E-Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. Each of Holdings, each Borrower and
each Secured Party agrees (and each of Holdings and the Borrowers shall cause
each other Loan Party to agree) that the Administrative Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any Electronic Transmission or otherwise
required for any E-System.

 

Section 11.13     Governing Law. THIS AGREEMENT, EACH OTHER LOAN DOCUMENT THAT
DOES NOT EXPRESSLY SET FORTH ITS APPLICABLE LAW, AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO AND THERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

68

--------------------------------------------------------------------------------

 

 

Section 11.14     Jurisdiction. Submission to Jurisdiction. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF HOLDINGS AND EACH
BORROWER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED, THAT
NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT TO
COMMENCE ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION
TO THE EXTENT ADMINISTRATIVE AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR
APPROPRIATE TO EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS. THE
PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH
OTHER LOAN PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

 

(b)     Service of Process. Each of Holdings and EACH Borrower (and, to the
extent set forth in any other Loan Document, each other Loan Party) hereby
irrevocably waives personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable Requirements of Law,
including by the mailing thereof (by registered or certified mail, postage
prepaid) to the address of THE BorrowerS specified in Section 11.11 (and shall
be effective when such mailing shall be effective, as provided therein). Each of
Holdings and EACH Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(c)     Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14
shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by applicable Requirements of Law or
commence legal proceedings or otherwise proceed against any Loan Party in any
other jurisdiction.

 

Section 11.15     Waiver of Jury Trial. Each party hereto hereby irrevocably
waives trial by jury in any suit, action or proceeding with respect to, or
directly or indirectly arising out of, under or in connection with, any Loan
Document or the transactions contemplated therein or related thereto (whether
founded in contract, tort or any other theory). Each party hereto (A) certifies
that no other party and no Related Person of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (B) acknowledges that it
and the other parties hereto have been induced to enter into the Loan Documents,
as applicable, by the mutual waivers and certifications in this Section 11.15.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

69

--------------------------------------------------------------------------------

 

 

Section 11.16     Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.

 

Section 11.17     Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 11.18     Entire Agreement. The Loan Documents embody the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter thereof and any prior letter of interest,
commitment letter, fee letter, confidentiality and similar agreements involving
any Loan Party and any of the Administrative Agent or any Lender or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect. In the event of any conflict between the terms of this
Agreement and any other Loan Document, the terms of this Agreement shall govern
(unless such terms of such other Loan Documents are necessary to comply with
applicable Requirements of Law, in which case such terms shall govern to the
extent necessary to comply therewith).

 

Section 11.19     Use of Name. Each of Holdings and each Borrower agrees, and
shall cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority (i) relating to a public
offering of the Securities of any Loan Party or (ii) pursuant to the Securities
Exchange Act of 1934, as amended) using the name, logo or otherwise referring to
BHB or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to BHB and without the prior consent of BHB except
to the extent required to do so under applicable Requirements of Law and then,
only after consulting with BHB prior thereto (any such consultation not to be
required more than once with respect to duplicate references).

 

Section 11.20     Non-Public Information; Confidentiality. Each Lender
acknowledges and agrees that it may receive material non-public information
hereunder concerning the Loan Parties and their Affiliates and Securities and
agrees to use such information in compliance with all relevant policies,
procedures and Contractual Obligations and applicable Requirements of Laws
(including United States federal and state security laws and regulations).

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

70

--------------------------------------------------------------------------------

 

 

(b)     Each Lender and the Administrative Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons of such Lender or the Administrative Agent, as the case
may be, that are advised of the confidential nature of such information and are
instructed to keep such information confidential in accordance with the terms
hereof, (iii) to the extent such information presently is or hereafter becomes
(A) publicly available other than as a result of a breach of this Section 11.20
or (B) available to such Lender or the Administrative Agent or any of their
Related Persons, as the case may be, from a source (other than any Loan Party)
not known to them to be subject to disclosure restrictions, (iv) to the extent
disclosure is required by applicable Requirements of Law or other legal process
or requested or demanded by any Governmental Authority, (v) to the extent
necessary or customary for inclusion in league table measurements or in any
tombstone or other advertising materials (and the Loan Parties consent to the
publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender or any of their Related Persons), (vi) to the
National Association of Insurance Commissioners or any similar organization, any
examiner or any nationally recognized rating agency or otherwise to the extent
consisting of general portfolio information that does not identify Loan Parties,
(vii) to current or prospective assignees, grantees of any option described in
Section 11.2 or participants, direct or contractual counterparties to any swap
agreement permitted hereunder and to their respective Related Persons, in each
case to the extent such assignees, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.20 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any litigation
or other proceeding to which such Lender or the Administrative Agent or any of
their Related Persons is a party or bound, to the extent necessary to respond to
public statements or disclosures by Loan Parties or their Related Persons
referring to a Lender or the Administrative Agent or any of their Related
Persons. In the event of any conflict between the terms of this Section 11.20
and those of any other Contractual Obligation entered into with any Loan Party
(whether or not a Loan Document), the terms of this Section 11.20 shall govern.
Any Person required to maintain the confidentiality of information as provided
in this Section 11.20 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

 

(c)     Notwithstanding the foregoing, Administrative Agent may receive from and
disclose to any individual, corporation, business trust, association, company,
partnership, joint venture, or other entity (herein collectively, the "Entity"),
including, without limitation, Administrative Agent's parent or any affiliate or
any subsidiary of Administrative Agent and any credit reporting agency or other
entity whether or not related to Administrative Agent for any purpose,
information about any Loan Party’s accounts, credit application and credit
experience with Administrative Agent and each Loan Party authorizes any Entity
to release to Administrative Agent any information related to such Loan Party’s
accounts, credit experience and account information regarding such Loan Party.
This shall be continuing authorization for all present and future disclosures of
the Loan Parties’ account information, credit application and credit experience
on the Loan Parties made by Administrative Agent, or any Entity requested to
release such information to Administrative Agent.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

71

--------------------------------------------------------------------------------

 

 

Section 11.21     Actions in Concert. Notwithstanding anything herein or in the
other Loan Documents to the contrary, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
against any Loan Party arising out of this Agreement or any other Loan Document
(including exercising any rights of setoff) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders, it being
the intent of the Lenders that any such action to protect or enforce rights
under this Agreement and the other Loan Documents shall be taken in concert and
at the direction or with the consent of the Administrative Agent or the Required
Lenders.

 

Section 11.22     Patriot Act Notice. Each Lender subject to the USA Patriot Act
of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrowers that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies each Borrower, including the name and address of each Borrower
and other information allowing such Lender to identify each such Borrower in
accordance with such act.

 

Section 11.23     Amendment and Restatement; No Novation. On the Restatement
Date, the Original Credit Agreement is amended and restated in its entirety by
this Agreement and (i) all references to the Original Credit Agreement in any
Loan Document other than this Agreement (including in any amendment, waiver or
consent) shall be deemed to refer to the Original Credit Agreement as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Original Credit Agreement in any Loan Document (but not herein) shall be amended
to be, mutatis mutandis, references to the corresponding provisions of this
Agreement, and (iii) except as the context otherwise provides, all references to
this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be reference to the Original Credit
Agreement as amended and restated hereby. This Agreement is not intended to
constitute, and does not constitute, a novation of the obligations and
liabilities under the Original Credit Agreement (including the Obligations) or
to evidence payment of all or any portion of such obligations and liabilities.
Except as expressly provided in any Loan Document, this Agreement (i) shall not
cure any breach of the Original Credit Agreement or any “Default” or “Event of
Default” thereunder existing prior to the Restatement Date and (ii) is limited
as written and is not a consent to any other modification of any term or
condition of any Loan Document, each of which shall remain in full force and
effect. This Agreement shall not in any way release or impair the rights,
duties, Obligations (as defined in the Original Credit Agreement) or Liens (as
defined in the Original Credit Agreement) created pursuant to the Original
Credit Agreement or any other Loan Document (as defined therein) or affect the
relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Restatement Date and except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith and all of such rights, duties, Obligations and Liens are assumed,
ratified and affirmed by each of the Loan Parties. All Liens created under the
Original Credit Agreement remain in full force and effect. This Agreement shall
constitute a Loan Document. As amended hereby, all terms of the Original Credit
Agreement and the other Loan Documents shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Loan Parties party thereto.

 

Section 11.24     Reaffirmation of Guaranty. Holdings consents to the execution
and delivery by all Borrowers of this Agreement and the consummation of the
transactions described herein, and ratifies and confirms the terms of its
guarantee of all Obligations with respect to the indebtedness now or hereafter
outstanding under the Original Credit Agreement as amended hereby. Holdings
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of any Borrower, or any actions now or hereafter taken
by the Lenders with respect to any obligation of any Borrower, the guarantee by
Holdings of all Obligations (i) is and shall continue to be a primary obligation
of Holdings, (ii) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of Holdings with respect to the Obligations as amended
hereby.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

72

--------------------------------------------------------------------------------

 

 

Section 11.25     Reallocation. As of the date hereof and upon giving effect to
the terms of this Agreement, all outstanding “Revolving A Loans” and “Revolving
B Loans” (each as defined in the Original Credit Agreement) shall be deemed to
be “Revolving Loans” and shall be reallocated among the Revolving Lenders based
on their respective Pro Rata Shares of the Commitments. As of the date hereof
and upon giving effect to the terms of this Agreement, all outstanding “Working
Capital Loans” (as defined in the Original Credit Agreement) shall be deemed to
be “Working Capital Loans” and shall be reallocated among the Revolving Lenders
based on their respective Pro Rata Shares of the Commitments. Each Revolving
Lender that has its outstanding Revolving Loans or Working Capital Loans, as
applicable, increased due to such reallocation (each, a “Purchasing Lender”)
shall be deemed to have purchased such Revolving Loans and/or Working Capital
Loans, as applicable, from each Lender under the Original Credit Agreement that
has its outstanding loans reduced due to such reallocation (each, a “Selling
Lender”) and each Selling Lender shall be deemed to have sold such loans to the
Purchasing Lenders. On the Restatement Date, each Purchasing Lender shall pay to
the Administrative Agent, for the account of each Selling Lender, an amount
equal to the increase in its outstanding loans due to the reallocation
contemplated by this Section 11.25.

 

Section 11.26     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

73

--------------------------------------------------------------------------------

 

 

ARTICLE 12
CROSS-GUARANTY

 

Section 12.1     Cross-Guaranty. Each Borrower hereby agrees that such Borrower
is jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and the Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to the Administrative Agent and the Lenders by each other
Borrower (“Guaranteed Obligations”). Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Article 12 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Article 12 shall be absolute and
unconditional, irrespective of, and unaffected by:

 

(a)     the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

 

(b)     the absence of any action, against any Person other than such Borrower,
to enforce this Agreement (including this Article 12) or any other Loan Document
or the waiver or consent by the Administrative Agent and the Lenders with
respect to any of the provisions thereof;

 

(c)     the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by the Administrative Agent and the Lenders in respect thereof
(including the release of any such security);

 

(d)     the insolvency of any Loan Party; or

 

(e)     any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.

 

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Guaranteed Obligations.

 

Section 12.2     Waivers by Borrowers. Each Borrower expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel the Administrative Agent or the Lenders to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Loan Party, any other party or against any security for the
payment and performance of the Guaranteed Obligations before proceeding against,
or as a condition to proceeding against, such Borrower. It is agreed among each
Borrower, the Administrative Agent and the Lenders that the foregoing waivers
are of the essence of the transaction contemplated by this Agreement and the
other Loan Documents and that, but for the provisions of this Article 12 and
such waivers, the Administrative Agent and the Lenders would decline to enter
into this Agreement.

 

Section 12.3     Benefit of Guaranty. Each Borrower agrees that the provisions
of this Article 12 are for the benefit of the Administrative Agent and the
Lenders and their respective successors, transferees, endorsees and assigns, and
nothing herein contained shall impair, as between any other Borrower and the
Administrative Agent or the Lenders, the obligations of such other Borrower
under the Loan Documents.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

74

--------------------------------------------------------------------------------

 

 

Section 12.4     Subordination of Subrogation, Etc. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 12.7, each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are paid in full in cash and the
applicable preference period has passed. Each Borrower acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
Lenders and shall not limit or otherwise affect such Borrower's liability
hereunder or the enforceability of this Article 12, and that the Administrative
Agent, the Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 12.4.

 

Section 12.5     Election of Remedies. If the Administrative Agent or any Lender
may, under applicable law, proceed to realize its benefits under any of the Loan
Documents giving the Administrative Agent or such Lender a Lien upon any
Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non judicial sale or enforcement, the Administrative
Agent or any Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Article 12. If, in the exercise of any of its rights and remedies, the
Administrative Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to "election of
remedies" or the like, each Borrower hereby consents to such action by the
Administrative Agent or such Lender and waives any claim based upon such action,
even if such action by the Administrative Agent or such Lender shall result in a
full or partial loss of any rights of subrogation that such Borrower might
otherwise have had but for such action by the Administrative Agent or such
Lender. Any election of remedies that results in the denial or impairment of the
right of the Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower's obligation to pay the
full amount of the Obligations. In the event the Administrative Agent or any
Lender shall bid at any foreclosure or trustee's sale or at any private sale
permitted by law or the Loan Documents, the Administrative Agent or such Lender
may bid all or less than the amount of the Obligations and the amount of such
bid need not be paid by the Administrative Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent, Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Article 12, notwithstanding that any present
or future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Administrative Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

75

--------------------------------------------------------------------------------

 

 

Section 12.6     Limitation. Notwithstanding any provision herein contained to
the contrary, each Borrower's liability under this Article 12 (which liability
is in any event in addition to amounts for which such Borrower is primarily
liable under Article 2) shall be limited to an amount not to exceed as of any
date of determination the greater of:

 

(a)     the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and

 

(b)     the amount that could be claimed by the Administrative Agent and the
Lenders from such Borrower under this Article 12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law after taking into account, among
other things, such Borrower's right of contribution and indemnification from
each other Borrower under Section 12.7.

 

Section 12.7     Contribution with Respect to Guaranty Obligations.

 

(a)     To the extent that any Borrower shall make a payment under this Article
12 of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a "Guarantor Payment") that, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount that such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower's "Allocable Amount" (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Obligations, termination of the Commitments and
the passage of the applicable preference period, such Borrower shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Borrower for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b)     As of any date of determination, the "Allocable Amount" of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Article 12 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c)     This Section 12.7 is intended only to define the relative rights of the
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of the Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to such Borrower and accrued interest, fees and expenses
with respect thereto for which such Borrower shall be primarily liable.

 

(d)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrowers to which such
contribution and indemnification is owing.

 

(e)     The rights of the indemnifying Borrowers against other Loan Parties
under this Section 12.7 shall be exercisable upon the full and final payment of
the Obligations, the termination of the Commitments and the passage of the
applicable preference period.

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

76

--------------------------------------------------------------------------------

 

 

Section 12.8     Liability Cumulative. The liability of the Borrowers under this
Article 12 is in addition to and shall be cumulative with all liabilities of
each Borrower to the Administrative Agent and the Lenders under this Agreement
and the other Loan Documents to which such Borrower is a party or in respect of
any Obligations or obligation of the other Borrower, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

 

[Signature Pages Follow]

 

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

RUSH ENTERPRISES, INC.

77

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  BORROWERS:      

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OHIO, INC.

RUSH TRUCK CENTERS OF KANSAS, INC.

RUSH TRUCK CENTERS OF MISSOURI, INC.

RUSH TRUCK CENTERS OF VIRGINIA INC.

RUSH TRUCK CENTERS OF INDIANA INC.

RUSH TRUCK CENTERS OF ILLINOIS INC.

RUSH TRUCK CENTERS OF NEVADA, INC.

RUSH TRUCK CENTERS OF KENTUCKY, INC.

 

 

  By: /s/ W.M. Rusty Rush   Name: W.M. Rusty Rush   Title: President and Chief
Executive Officer  

of each of the foregoing entities 

          Rush Truck Centers of Texas, L.P.       By: Rushtex, Inc., a Delaware
corporation               By: /s/ W.M. Rusty Rush   Name: W.M. Rusty Rush  
Title: President and Chief Executive Officer

 

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

  HOLDINGS:       RUSH ENTERPRISES, INC.                   By: /s/ W.M. Rusty
Rush   Name: W.M. Rusty Rush   Title: President and Chief Executive Officer    
              BMO HARRIS BANK N.A., as Administrative Agent and Lender          
                By: /s/ Charles Price   Name: Charles Price   Title: Managing
Director

 

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

  OTHER LENDERS:           PNC Bank, National Association,   AS A LENDER        
      By: /s/ Kyle Merkle   Name: Kyle Merkle   Title: Senior Vice President    
      MassMutual Asset Finance LLC,   as a Lender                   By: /s/
Donald Butler    Name: Donald Butler   Title: SVP           Comerica Bank,   as
a Lender                   By: /s/ W. Cody Brackeen    Name: W. Cody Brackeen  
Title: Vice President           wells fargo bank, n.a.,   as a Lender          
      By: /s/ Christopher J. Sherman   Name: Christopher J. Sherman   Title:
Senior Vice President                           BOKF, N.A., d/b/a Bank of Texas,
  as a Lender           By: /s/ Dan Walker    Name: Dan Walker   Title: Senior
Vice President

 

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

  NYCB Specialty Finance Company, LLC,   as a Lender                   By: /s/
Mark C. Mazmanian    Name: Mark C. Mazmanian   Title: First Senior Vice
President           BANK OF AMERICA, N.A.   as a Lender                   By:
/s/ Teresa A. Jackson    Name: Teresa A. Jackson   Title: Vice President        
  JPMORGAN CHASE BANK, N.A.,   as a Lender               By: /s/ John
Kushnerick    Name: John Kushnerick   Title: Executive Director          
REGIONS BANK,   as a Lender                           By: /s/ Claudia Bianchi
Biedenharn   Name: Claudia Bianchi Biedenharn   Title: Vice President

 

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

  ACKNOWLEDGED AND AGREED:       RUSH TRUCK CENTERS OF OREGON, INC.            
      By: /s/ W.M. Rusty Rush   Name: W.M. Rusty Rush   Title: President and
Chief Executive Officer

 

[SIGNATURE PAGE TO RUSH ENTERPRISES, INC. FOURTH AMENDED AND RESTATED CREDIT
AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

Schedule I

Commitments

 

 

 

Lender

Commitment

 

Comerica Bank

$100,000,000

 

Bank of America, N.A.

$125,000,000

 

MassMutual Asset Finance LLC

$125,000,000

 

PNC Bank, National Association

$75,000,000

 

NYCB Specialty Finance Company, LLC

$45,000,000

 

JPMorgan Chase Bank, N.A.

$50,000,000

 

BOKF, N.A., d/b/a Bank of Texas

$35,000,000

 

Regions Bank

$40,000,000

 

Wells Fargo Bank, N.A.

$70,000,000

 

BMO Harris Bank, N.A.

$335,000,000

 

Total

$1,000,000,000

 

 

--------------------------------------------------------------------------------

 

 

Schedule II

Lender Addresses for Notice

 

 

Comerica Bank:

Comerica Bank

Marian Welsh

2900 N. Loop West

Suite 700

Houston, TX 77092

(713) 507-1318

(713) 507-2879

mwelsh@comerica.com

 

Comerica Bank

W. Cody Brackeen

2900 N. Loop West

Suite 700

Houston, TX 77092

(713) 507-1319

(713) 507-2879

wcbrackeen@comerica.com

 

MassMutual Asset Finance LLC:

MassMutual Asset Finance LLC

Don Buttler

Two Hampshire Street

Suite 101

Foxboro, MA 02035

508-698-5515

508-698-5519

dbuttler@massmutual.com

 

PNC Bank, National Association:

PNC Bank

Robert Bidinger

155 East Broad Street

Columbus, OH 43215

614-463-7308

614 463-6770

robert.bidinger@pnc.com

 

 

Bank of Texas

BOKF, N.A., d/b/a Bank of Texas

Attention: Erin Young

5956 Sherry Lane, Suite 600

Dallas, Texas 75225

214.346.3913

214.346.3910

e.young@bokf.com

 

 

--------------------------------------------------------------------------------

 

 

Wells Fargo Bank, N.A.

WELLS FARGO BANK, N.A.

Attention: JEFFREY BROUILLARD

16414 SAN PEDRO, SUITE 700

SAN ANTONIO, TX 78232

210-856-5332

210-856-5003

jeffrey.brouillard@wellsfargo.com

 

JPMorgan Chase Bank NA

JPMorgan Chase Bank NA

Attention: Laura Woodward

200 E. Basse Road, Suite 101

San Antonio, 78209

214-307-6874

CB-NAST@tls.ldsprod.com 

 

Regions Bank

Regions Bank

Attention: Claudia Biedenharn

1717 Mckinney Ave., Suite 1100

Dallas, TX. 75202

469-608-2739

claudia.biedenharn@regions.com

 

 

--------------------------------------------------------------------------------

 

 

NYCB Specialty Finance Company, LLC:

NYCB Specialty Finance Company, LLC

16 Chestnut Street

Foxboro, MA 02035

Tel: (508) 698-4343

Fax: (508) 543-1551 (email is preferred)

e-mail: mark.mazmanian@mynycb.com

Attention: Mark C. Mazmanian

 

NYCB Specialty Finance Company, LLC

16 Chestnut Street

Foxboro, MA 02035

Tel: (508) 698-4351

Fax: (508) 543-1551 (email is preferred)

e-mail: jennifer.gobeil@mynycb.com

Attention: Jennifer Gobeil

 

Bank of America, N.A.:

Bank of America, N.A.

1355 Windward Concourse

Alpharetta, Ga 30005

770-774-4640

joe.sagneri@baml.com

Attention: Joe Sagneri

 

 

--------------------------------------------------------------------------------

 

 

Schedule 1.1

Immaterial Subsidiaries

 

 

 

Rig Tough, Inc.

Importer of truck parts sold at dealerships

Rushtex, Inc.

General Partner of Rush Truck Centers of Texas, L.P.

Rushco, Inc.

Limited Partner of Rush Truck Centers of Texas, L.P.

Rush Real Estate Holdings, Inc.

Owns corporate headquarters

International General Agency

Insurance Agency that sells insurance to truck owners

Los Cuernos, Inc.

Ranch used for customer entertainment

AiRush, Inc.

This entity owns the corporate aircraft

Rush Retail Centers, Inc.

Inactive

Associated Acceptance, Inc.

Owned by International General Agency above

Associated Acceptance of Florida, Inc.

Owned by International General Agency above

Associated Acceptance of Oklahoma, Inc.

Owned by International General Agency above

Advance Premium Finance, Inc.

Owned by International General Agency above

Associated Acceptance of Georgia, Inc.

Owned by International General Agency above

Idealease of Chicago LLC

Owns an Idealease franchise in Chicago, IL

Natural Gas Fuel Systems, Inc.

Manufactures and sells CNG fuel tanks

Rush Accessories Corp.

Sells chrome truck accessories under the brand “Chrome Country”

Rush Administrative Services, Inc.

Provides various G&A services to Rush Enterprises, Inc. and its subsidiaries

Central California Truck and Trailer Sales, LLC1

Used truck dealer

Rush Logistics, Inc.

Provides transportation brokerage services for Rush vehicles

Rush Truck Leasing, Inc.

Leases and rents trucks; provides maintenance on leased vehicles

Truck & Trailer Finance, Inc.

Provides financing for certain customers

Commercial Fleet Technologies, Inc.

Operates an online parts marketplace

RTC Nevada LLC

No revenue

1187394 B.C. Ltd.

Owns 50% equity interest in Rush Truck Centres of Canada Limited

Rush Truck Centers do Brasil Participacoes LTDA

No revenue

 

 

 

--------------------------------------------------------------------------------

 

1 Joint Venture 50% owned by Rush Administrative Services, Inc.

 

--------------------------------------------------------------------------------

 

 

Schedule 4.2

Consents and Approvals

 

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 4.3

Group Members

 

 

Rush Enterprises, Inc.

 

Jurisdiction of Organization:

Texas

 

WHOLLY OWNED Subsidiaries of Rush Enterprises, Inc.:

 

AiRush, Inc.

 

Jurisdiction of Organization:

Delaware

Commercial Fleet Technologies, Inc.

 

Jurisdiction of Organization:

Delaware

International General Agency, Inc.

 

Jurisdiction of Organization:

Texas

 

Wholly Owned Subsidiaries of International General Agency, Inc.:

 

 

Advance Premium Finance, Inc.

 

Jurisdiction of Organization:

California

 

 

Associated Acceptance, Inc.

 

Jurisdiction of Organization:

Texas

 


Associated Acceptance of Florida, Inc.

 

Jurisdiction of Organization:

Delaware

 

Associated Acceptance of Georgia, Inc.

 

Jurisdiction of Organization:

Delaware

 

Associated Acceptance of Oklahoma, Inc.

 

Jurisdiction of Organization:

Delaware

 

Los Cuernos, Inc.

 

Jurisdiction of Organization:

Delaware


Natural Gas Fuel Systems, Inc.

 

Jurisdiction of Organization:

Delaware

 

 

--------------------------------------------------------------------------------

 


Rig Tough, Inc.

 

Jurisdiction of Organization:

Delaware


Rushco, Inc.

 

Jurisdiction of Organization:

Delaware

 

RTC Nevada LLC

 

Jurisdiction of Organization:

Delaware

 

Rushtex, Inc.

 

Jurisdiction of Organization:

Delaware


Rush Accessories Corporation

 

Jurisdiction of Organization:

Delaware


Rush Administrative Services, Inc.

 

Jurisdiction of Organization:

Delaware


Wholly Owned Subsidiary of Rush Administrative Services, Inc.:

 

Rush Truck Centers do Brasil Participacoes LTDA

 

Jurisdiction of Organization:

Brazil

 

 

50% Owned Subsidiary of Rush Administrative Services, Inc.:

 

Central California Truck and Trailer Sales, LLC

 

Jurisdiction of Organization:

California


Rush Logistics, Inc.

 

Jurisdiction of Organization:

Delaware


Rush Real Estate Holdings, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Leasing, Inc.

 

Jurisdiction of Organization:

Delaware

 

 

--------------------------------------------------------------------------------

 

 

Wholly Owned Subsidiary of Rush Truck Leasing, Inc.:

 

Idealease of Chicago LLC

 

Jurisdiction of Organization:

Illinois

 

 

Rush Truck Centers of Alabama, Inc.

 

Jurisdiction of Organization:

Delaware


Rush Truck Centers of Arizona, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of California, Inc.

 

Jurisdiction of Organization:

Delaware

 

 


Wholly Owned Subsidiary of Rush Truck Centers of California, Inc.:

 

Rush Medium Duty Truck Centers of California, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Colorado, Inc.

 

Jurisdiction of Organization:

Delaware

 


Wholly Owned Subsidiary of Rush Truck Centers of Colorado, Inc.:

 

Rush Medium Duty Truck Centers of Colorado, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Florida, Inc.

 

Jurisdiction of Organization:

Delaware


Rush Truck Centers of Georgia, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Idaho, Inc.

 

Jurisdiction of Organization:

Delaware

 

 

--------------------------------------------------------------------------------

 

 

Rush Truck Centers of Illinois, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Indiana, Inc.

 

Jurisdiction of Organization:

Delaware

   

Rush Truck Centers of Kansas, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Kentucky, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Missouri, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Nebraska, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Nevada, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of New Mexico, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of North Carolina, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Ohio, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Oklahoma, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Pennsylvania, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Texas, L.P.

 

Jurisdiction of Organization:

Texas

General Partner:

Rushtex, Inc., a Delaware corporation (0.1% owner)

Limited Partner:

Rushco, Inc., a Delaware corporation (99.9% owner)

 

 

--------------------------------------------------------------------------------

 


Rush Truck Centers of Tennessee, Inc.

 

Jurisdiction of Organization:

Delaware


Rush Truck Centers of Utah, Inc.

 

Jurisdiction of Organization:

Delaware

 

Rush Truck Centers of Virginia, Inc.

 

Jurisdiction of Organization:

Delaware

 

Truck & Trailer Finance, Inc.

 

Jurisdiction of Organization:

Delaware

 

1187394 B.C. Ltd.2

 

Jurisdiction of Organization

British Columbia

 

 

--------------------------------------------------------------------------------

 

2 Owns a 50% interest in Rush Truck Centres of Canada Limited, a joint venture.